 

Exhibit 10.1

 

EXECUTION VERSION

 



 

 

SECURITIES PURCHASE AGREEMENT

 

BY AND BETWEEN

 

ENTASIS THERAPEUTICS HOLDINGS INC.

 

AND

 

INNOVIVA, INC.

 

Dated as of April 12, 2020

 

 

 



 

 

 

TABLE OF CONTENTS

 

Article I DEFINITIONS 1 Section 1.1    Definitions 1 Section 1.2    Construction
9 Article II PURCHASE AND SALE 10 Section 2.1    The Purchase and Sale 10
Section 2.2    First Closing 11 Section 2.3    Second Closing 12 Article III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 13 Section 3.1    Organization and
Qualification 13 Section 3.2    Authorization; Enforcement; Validity 13 Section
3.3    Issuance of Securities 14 Section 3.4    No Conflicts 14 Section 3.5   
Consents 14 Section 3.6    No General Solicitation; Agents’ Fees 15 Section
3.7    Application of Takeover Protections; Rights Agreement 15 Section 3.8   
SEC Documents; Financial Statements 15 Section 3.9    Absence of Certain Changes
17 Section 3.10    Conduct of Business; Regulatory Permits 17 Section 3.11   
Certain Regulatory Matters 18 Section 3.12    Sarbanes-Oxley Act 19 Section
3.13    Transactions With Affiliates 19 Section 3.14    Capitalization 19
Section 3.15    Indebtedness 20 Section 3.16    Material Contracts 20 Section
3.17    Litigation 21 Section 3.18    Insurance 21 Section 3.19    Employee
Relations 21 Section 3.20    Title 22 Section 3.21    Intellectual Property
Rights 23 Section 3.22    Environmental Laws 24 Section 3.23    Tax Status 25
Section 3.24    Investment Company Status 25 Section 3.25    U.S. Real Property
Holding Corporation 25 Section 3.26    Registration Eligibility 25 Section
3.27    Transfer Taxes 25 Section 3.28    Shell Company Status 25 Section
3.29    ERISA Compliance 26 Section 3.30    Management 26 Section 3.31    FDA 27
Section 3.32    Stock Option Plans 27 Section 3.33    No Disqualification Events
27 Section 3.34    No Integrated Offering 28 Section 3.35    Regulation M
Compliance 28

 



i

 

 

Section 3.36    Proxy Statement 28 Section 3.37    Specified Contract 28 Article
IV REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 28 Section 4.1   
Organization 28 Section 4.2    Organizational Power and Authority 28 Section
4.3    Execution and Delivery 28 Section 4.4    No Conflict 29 Section 4.5   
Consents and Approvals 29 Section 4.6    No Registration 29 Section 4.7   
Purchasing Intent 29 Section 4.8    Sophistication; Investigation 29 Section
4.9    Sufficient Funds 30 Section 4.10    Bad Actor 30 Section 4.11   
Disclaimer of Other Representations and Warranties 30 Article V ADDITIONAL
COVENANTS 30 Section 5.1    Covenants of the Company 30 Section 5.2   
Pre-Closing Exclusivity 33 Section 5.3    [Reserved] 33 Section 5.4   
Stockholder Approval 34 Section 5.5    Registration Rights Agreement 35 Section
5.6    Integration 35 Section 5.7    Required Minimum 35 Section 5.8   
Acknowledgment of Dilution 36 Section 5.9    Expense Reimbursement 36 Section
5.10    Blue Sky Filings 36 Article VI CONDITIONS TO THE OBLIGATIONS OF THE
PARTIES 36 Section 6.1    Conditions to the Obligations of the Purchaser at the
First Closing 36 Section 6.2    Conditions to the Obligations of the Company at
the First Closing 38 Section 6.3    Conditions to the Obligations of the
Purchaser at the Second Closing 38 Section 6.4    Conditions to the Obligations
of the Company at the Second Closing 39 Article VII INTENTIONALLY OMITTED 40
Article VIII TERMINATION 40 Section 8.1    Termination 40 Section 8.2    Effect
of Termination 42 Section 8.3    Termination Fee 42 Section 8.4    Second
Closing Abandonment 42 Article IX GENERAL PROVISIONS 43 Section 9.1    Notices
43 Section 9.2    Assignment; Third-Party Beneficiaries 44 Section 9.3    Prior
Negotiations; Entire Agreement 44 Section 9.4    Governing Law; Venue: Forum 44

 



ii

 

 

Section 9.5    Waiver of Jury Trial 44 Section 9.6    Counterparts 44 Section
9.7    Waivers and Amendments; Rights Cumulative; Consent; Severability 45
Section 9.8    Headings 45 Section 9.9    Specific Performance 45 Section
9.10    Publicity 45 Section 9.11    No Recourse 46 Section 9.12    Limitation
of Liability 46 Section 9.13    Further Assurances 46 Section 9.14    Survival
46

 

EXHIBITS

 

Exhibit A Investor Rights Agreement Exhibit B Warrant Certificate Exhibit C
Voting Agreement Exhibit D Registration Rights Agreement

 



 

iii

 



 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (together with all Exhibits and Schedules
hereto, as each may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of April 12, 2020, is made by and between (i) Entasis
Therapeutics Holdings Inc., a Delaware corporation (the “Company”), and
(ii) Innoviva, Inc. (the “Purchaser”). The Company and the Purchaser are
referred to herein individually as a “Party,” and, collectively as the
“Parties.” Capitalized terms used herein and not otherwise defined herein are
defined in Article I hereof.

 

RECITALS

 

WHEREAS, subject to the terms and conditions contained in this Agreement, at the
Closing, the Company intends to issue and sell to the Purchaser (a) 14,000,000
shares of fully paid and non-assessable Common Stock (the “Purchased Common
Stock”) and (b) Warrants to purchase 14,000,000 shares of Common Stock (as may
be adjusted pursuant to Section 2.1(a)) (the “Purchased Warrants”), and the
Purchaser desires to purchase such Purchased Common Stock and Purchased Warrants
from the Company

 

WHEREAS, each share of Purchased Common Stock and each Purchased Warrant will be
issued and sold to the Purchaser as a unit at the First Closing and the Second
Closing, as applicable, for a per unit price of $2.50 (the “Per Unit Purchase
Price”) payable in accordance with the terms hereof; and

 

WHEREAS, the Board has unanimously determined that this Agreement and the
transactions contemplated hereby are advisable, fair and in the best interests
of the Company and its stockholders.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Company (on
behalf of itself and each of its direct and indirect Subsidiaries) and the
Purchaser agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1            Definitions. Except as otherwise expressly provided in
this Agreement, whenever used in this Agreement (including any Exhibits and
Schedules hereto), the following terms shall have the respective meanings
specified therefor below:

 

“Acquisition Proposal” has the meaning set forth in Section 5.2.

 

“Action” means, any action, suit, claim, arbitration, mediation, litigation,
hearing, or other proceeding by or before any court, tribunal or arbitrator or
any Governmental Entity.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person; provided, however, that neither Purchaser nor any of its Affiliates
shall be deemed to be an Affiliate of the Company or any of its direct and
indirect Subsidiaries for purposes of this Agreement. “Affiliates” and
“Affiliated” have correlative meanings.

 



1

 

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are required or permitted to be closed in the State of
California.

 

“Bylaws” means the Company’s bylaws, as amended through the date hereof.

 

“Capital Stock” means (a) any shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation; (b) any
ownership interests in a Person other than a corporation, including membership
interests, partnership interests, joint venture interests and beneficial
interests; and (c) any warrants, options, convertible or exchangeable
securities, subscriptions, rights (including any preemptive or similar rights),
calls or other rights to purchase or acquire any of the foregoing.

 

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as amended through the date hereof.

 

“Closing” means the First Closing and the Second Closing, collectively.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company, and any Capital Stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.

 

“Company” has the meaning set forth in the Preamble.

 

“Company’s Knowledge,” “Knowledge of the Company” or “Knowledge” means the
actual knowledge of Manoussos Perros, Ph.D. and Michael Gutch, Ph.D and, solely
with respect to the representations in Section 3.21, the actual knowledge of
David Altarac, MD, John Mueller, PhD and Ruben Tommasi, PhD.

 

“Company Organizational Documents” mean the Certificate of Incorporation and the
Bylaws.

 

“Consolidated Group” means the Company and its wholly owned subsidiary, Entasis
Therapeutics Inc.

 

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral.

 



2

 

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or agency or otherwise. “Controlled” has a correlative meaning.

 

“Definitive Documents” means this Agreement, the Registration Rights Agreement,
the Investor Rights Agreement, the Warrant Certificate and each of the other
agreements and instruments entered into and delivered by the Parties hereto in
connection with the transactions contemplated hereby.

 

“Environmental Laws” means all applicable federal, state, local or foreign Laws
relating to pollution or protection of human health or the environment
(including ambient air, surface water, groundwater, land surface or subsurface
strata), including Laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, demands or demand letters, licenses,
notices or notice letters, Orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Company or any of its Subsidiaries is treated as a single
employer within the meaning of Section 414 of the Code or Section 4001 of ERISA.

 

“ERISA Event” means (1) a Reportable Event with respect to a Pension Plan; (2) a
withdrawal by the Company, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as a
termination under Section 4062(e) of ERISA; (3) a complete or partial withdrawal
by the Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan, written notification of any member of the
Consolidated Group or any of their respective ERISA Affiliates concerning the
imposition of Withdrawal Liability or written notification that a Multiemployer
Plan is in reorganization within the meaning of Title IV of ERISA or that a
Multiemployer Plan has been determined to be in “endangered” or critical status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (4) the
filing under Section 4041(c) of ERISA of a notice of intent to terminate a
Pension Plan, the treatment of a Pension Plan or Multiemployer Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (5)
the imposition of any liability under Title IV of ERISA, other than for the
payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Company, any of its Subsidiaries or any of their
respective ERISA Affiliates, (6) the failure to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) with respect to any Pension Plan, (7) the application for a minimum
funding waiver under Section 302(c) of ERISA with respect to a Pension Plan, (8)
the imposition of a Lien under Section 303(k) of ERISA with respect to any
Pension Plan, (9) a determination that any Pension Plan is in “at risk” status
(within the meaning of Section 303 of ERISA), or (10) the Company, any of its
Subsidiaries or any of their respective ERISA Affiliates has engaged in a
transaction that is subject to Sections 4069 or 4212(c) of ERISA.

 



3

 

 

“Expense Reimbursement” means the reimbursement obligation contemplated by
Section 5.9.

 

“FDA” means the United States Food and Drug Administration.

 

“First Closing” has the meaning set forth in Section 2.2(a).

 

“First Closing Date” has the meaning set forth in Section 2.2(a).

 

“First Common Stock” means the maximum number of shares of Common Stock issuable
at the First Closing to Purchaser in compliance with any and all Laws and
without the requirement for the prior receipt of the Stockholder Approval under
the listing requirements of the NASDAQ Global Market, assuming that Warrants to
purchase an equal number of shares of Common Stock are also issued to Purchaser
at the First Closing.

 

“First Purchase Price” means an amount in cash equal to the product of (i) the
number of shares of First Common Stock multiplied by (ii) the Per Unit Purchase
Price.

 

“First Warrants” means Warrants to purchase a number of shares of Common Stock
equal to the number of shares of First Common Stock.

 

“Fundamental Representations” has the meaning set forth in Section 9.14.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied, as in effect from time to time.

 

“Governmental Entity” means any applicable nation, state, county, city, town,
village, district or other political jurisdiction of any nature, federal, state,
local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal), stock
exchange, multi-national organization or body, or body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory, or Taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity or enterprise owned or controlled by a
government or a public international organization or any of the foregoing.

 

“Indebtedness” means (a) any indebtedness or other obligation for borrowed
money, whether current, short-term or long-term and whether secured or
unsecured; (b) any indebtedness evidenced by any note, bond, debenture or other
security or similar instrument; (c) any liabilities with respect to interest
rate or currency swaps, collars, caps and similar hedging obligations; (d) any
liabilities in respect of any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, which liabilities
are required to be classified and accounted for under GAAP as capital leases;
(e) any liabilities under any performance bond or letter of credit or any bank
overdrafts and similar charges; (f) any accrued interest, premiums, penalties
and other obligations relating to the foregoing items in clauses (a) through
(e); and (g) any indebtedness referred to in clauses (a) through (f) above of
any Person that is either guaranteed (including under any “keep well” or similar
arrangement) by, or secured (including under any letter of credit, banker’s
acceptance or similar credit transaction) by any Lien upon any property or asset
owned by, the Company or any of its Subsidiaries.

 



4

 

 

“Insolvent” means, (i) with respect to the Company and its Subsidiaries, on a
consolidated basis, (A) the present fair saleable value of the Company’s and its
Subsidiaries’ assets is less than the amount required to pay the Company’s and
its Subsidiaries’ total Indebtedness, (B) the Company and its Subsidiaries are
unable to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company and its Subsidiaries intend to incur or believe that they will incur
debts that would be beyond their ability to pay as such debts mature; and (ii)
with respect to the Company and each Subsidiary, individually, (A) the present
fair saleable value of the Company’s or such Subsidiary’s (as the case may be)
assets is less than the amount required to pay its respective total
Indebtedness, (B) the Company or such Subsidiary (as the case may be) is unable
to pay its respective debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured or (C) the
Company or such Subsidiary (as the case may be) intends to incur or believes
that it will incur debts that would be beyond its respective ability to pay as
such debts mature.

 

“Investor Rights Agreement” means an Investor Rights Agreement to be entered
into by the Company, Purchaser and the other parties thereto in substantially
the form set forth on Exhibit A hereto.

 

“Law” means any law, statute, code, ordinance, regulation or rule of any
Governmental Entity.

 

“Lien” means any lien, adverse claim, charge, option, right of first refusal,
preemptive right, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, Taxes, conditional sale or other
title retention agreement, defect in title or other restrictions of any kind;
provided that restrictions on transfer arising under applicable securities Laws
shall not be Liens.

 

“Material Adverse Effect” means any effect, change, event, development,
condition or occurrence (each, an “Effect”) that, individually or together with
all other Effects, (i) has had or would be reasonably expected to have or result
in a material adverse effect or material adverse change on the business, assets,
liabilities, properties, financial condition or operating results of the Company
and its Subsidiaries, taken as a whole, or (ii) to the ability of the Company to
consummate timely the transactions contemplated by this Agreement, provided,
however, that, none of the following Effects, by itself or when aggregated with
any one or more other Effects, shall be deemed to be or constitute a Material
Adverse Effect and none of the following Effects, by itself or when aggregated
with any one or more other Effects, shall be taken into account when determining
whether a Material Adverse Effect has occurred or is reasonably likely to occur
for purposes of clause (i) above: (A) (1) general market, economic or political
conditions in the United States or worldwide or (2) conditions (or any changes
therein) generally affecting the industries in which the Company conducts
business, in each case, including any acts of terrorism or war, in the case of
each of clauses (1) and (2), solely to the extent that such Effects do not have
and are not reasonably likely to have a disproportionate impact on the Company,
relative to other companies operating in the same industries in which the
Company conducts business; or (B) the announcement or the existence of this
Agreement and the transactions contemplated hereby.

 



5

 

 

“Material Contract” means any Contract that would be required to be filed by the
Company as a “material contract” pursuant to Item 601(b)(10) of Regulation S-K
under the Securities Act.

 

“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any member of the
Consolidated Group or any of their respective ERISA Affiliates makes or is
obligated to make contributions, or, during the preceding five (5) plan years,
has made or has been obligated to make contributions.

 

“NASDAQ Global Market” means the stock market index maintained by the National
Association of Securities Dealers Automated Quotations (NASDAQ).

 

“Order” means any judgment, order, award, injunction, writ, permit, license,
settlement or decree issued, promulgated, made, rendered or entered into by or
with any Governmental Entity or arbitrator of applicable jurisdiction (in each
case, whether temporary, preliminary or permanent).

 

“Party” or “Parties” has the meaning set forth in the Preamble.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company, any
of its Subsidiaries or any of their respective ERISA Affiliates or to which the
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
contributes or has an obligation to contribute or has made or has had an
obligation to make contributions at any time in the preceding five plan years.

 

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

 

“Pharmaceutical Product” means any product, compound, medicine or therapeutic
which is subject to regulation as a drug, medicine or controlled substance by
the United States Food and Drug Administration or any regulatory authority
outside the United States.

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or any of its Subsidiaries,
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any of their respective ERISA Affiliates.

 

“Registration Rights Agreement” shall have the meaning set forth in Section 5.5.

 



6

 

 

“Related Party” means, with respect to any Person, (a) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (b) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043(c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
this Agreement, including the shares of Common Stock issuable upon exercise in
full of all Purchased Warrants.

 

“Sanctioned Country” means any country or region that is subject or target of a
comprehensive trade embargo under Sanctions.

 

“Sanctioned Person” means any individual or entity that is the subject or target
of Sanctions, including (i) any individual or entity listed on any
Sanctions-related restricted party list, including the U.S. Department of
Treasury, Office of Foreign Asset Control’s (“OFAC”) Specially Designated
Nationals and Blocked Persons List and the EU Consolidated List, (ii) any entity
that is owned, directly or indirectly, or otherwise controlled by a Person or
Persons described in clause (i) above, (iii) any national, resident, government,
agency, or instrumentality of a Sanctioned Country or (iv) any individual or
entity otherwise the subject or target of Sanctions.

 

“Sanctions” means all applicable Laws relating to economic, financial or trade
sanctions, including any such Laws administered or enforced by the U.S.
government (including by OFAC or the U.S. Department of State), the United
Nations Security Council, the European Union, the United Kingdom (include by Her
Majesty’s Treasury) or any other relevant Governmental Entity that administers
or enforces economic, financial or trade sanctions.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Closing” has the meaning set forth in Section 2.3(a).

 

“Second Closing Abandonment” has the meaning set forth in Section 8.4.

 

“Second Closing Date” has the meaning set forth in Section 2.3(a).

 

“Second Common Stock” means an amount equal to (i) the aggregate number of
shares of Purchased Common Stock minus (ii) the number of shares of First Common
Stock.

 

“Second Purchase Price” means an amount in cash equal to the product of (i) the
number of shares of Second Common Stock multiplied by (ii) the Per Unit Purchase
Price.

 



7

 

 

“Second Warrants” means Warrants to purchase a number of shares of Common Stock
equal to the number of shares of Second Common Stock.

 

“Securities” means the Purchased Common Stock and the Purchased Warrants
(including the shares of Common Stock issuable upon exercise of the Purchased
Warrants), in each case, that will be delivered to Purchaser pursuant to this
Agreement.

 

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder.

 

“Stockholder Approval” means such approval as may be required by the applicable
rules and regulations of the NASDAQ Global Market (or any successor entity) from
the stockholders of the Company with respect to the transactions contemplated by
this Agreement and the other Definitive Documents.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body, or (c) has the power to direct the business and
policies.

 

“Tax Contest” means any audit, suit, conference, action, assessment,
investigation, claim, administrative or judicial proceeding, or other similar
interaction with a Governmental Entity with respect to any Tax.

 

“Tax Returns” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements supplied or required to be supplied to a Governmental Entity in
connection with Taxes, including any schedule or attachment thereto or amendment
thereof.

 

“Taxes” means (i) all taxes, assessments, duties, levies or other similar
governmental charges paid or payable to a Governmental Entity, including all
federal, state, local, foreign and other income, franchise, profits, gross
receipts, capital gains, capital stock, transfer, property, sales, use,
value-added, occupation, excise, severance, windfall profits, stamp, payroll,
social security, withholding and other taxes, assessments, duties, levies
(whether payable directly or by withholding and whether or not requiring the
filing of a return), all estimated taxes, deficiency assessments, additions to
tax, penalties and interest thereon, (ii) any liability for such amounts
described in clause (i) as a result of being a member of a combined,
consolidated, unitary, or affiliated group and (iii) any and all liability for
the payment of any amounts described above in clauses (i) and (ii) as a result
of any express or implied obligation to indemnify any other person, or any
successor or transferee liability. “Taxing” and “Taxation” each have a
correlative meaning.

 

“Termination Date” has the meaning set forth in Section 8.1(b).

 

“Termination Fee” has the meaning set forth in Section 8.3.

 

“Voting Agreements” means the voting agreements to be entered into by the
Purchaser and certain stockholders of the Company holding at least a majority of
the outstanding shares of Common Stock as of the date hereof, in substantially
the form set forth on Exhibit C hereto.

 



8

 

 

“Warrant Certificate” means the certificate in substantially the form attached
hereto as Exhibit B.

 

“Warrants” means warrants to purchase shares of Common Stock, at an exercise
price of $2.50 per share, represented by and on the terms set forth herein and
in the Warrant Certificate.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.2            Construction. In this Agreement, unless the context
otherwise requires:

 

(a)               references to Articles, Sections, Exhibits and Schedules are
references to the articles and sections or subsections of, and the exhibits and
schedules attached to, this Agreement;

 

(b)               references in this Agreement to “writing” or comparable
expressions include a reference to a written document transmitted by means of
electronic mail in portable document format (pdf), facsimile transmission or
comparable means of communication;

 

(c)               words expressed in the singular number shall include the
plural and vice versa; words expressed in the masculine shall include the
feminine and neuter gender and vice versa;

 

(d)               the words “hereof,” “herein,” “hereto” and “hereunder,” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole, including all Exhibits and Schedules attached to this
Agreement, and not to any provision of this Agreement;

 

(e)               the term “this Agreement” shall be construed as a reference to
this Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

 

(f)                “include,” “includes” and “including” are deemed to be
followed by “without limitation” whether or not they are in fact followed by
such words;

 

(g)               references to “day” or “days” are to calendar days;

 

(h)               if the last day for the giving of any notice or the
performance of any act required or permitted under this Agreement is a day that
is not a Business Day, then the time for the giving of such notice or the
performance of such action shall be extended to the next succeeding Business
Day;

 



9

 

 

(i)                 references to “the date hereof” or “the date of the
Agreement” means the date of this Agreement;

 

(j)                 references to “ordinary course of business” means the
ordinary and usual course of normal day-to-day operations of the Company,
consistent with past practices

 

(k)               the word “or” is disjunctive but not necessarily exclusive;

 

(l)                 unless otherwise specified, references to any Law means such
Law as amended from time to time and includes any successor Law thereto and any
rules or regulations promulgated thereunder in effect from time to time; and

 

(m)             references to “dollars” or “$” refer to currency of the United
States of America, unless otherwise expressly provided.

 

Article II

PURCHASE AND SALE

 

Section 2.1            The Purchase and Sale.

 

(a)               On the terms and subject to the conditions set forth herein,
at the First Closing, the Purchaser hereby agrees to purchase (or cause certain
of its Subsidiaries to purchase), and the Company shall sell to Purchaser (or
such Subsidiaries) in exchange for the First Purchase Price, (i) the First
Common Stock, free and clear of all Liens and (ii) the First Warrants, free and
clear of all Liens; provided, that, if during the period from the date hereof
until and including the First Closing, the Company issues to any Person any
shares of Common Stock or Capital Stock or similar securities convertible into,
exchangeable for or having the right to subscribe for shares of Common Stock at
a price per share less than the Per Unit Purchase Price (other than shares of
Common Stock issued upon the exercise of options, warrants or similar securities
outstanding as of the date hereof), the number of First Common Stock and First
Warrants issued to the Purchaser at the First Closing will be proportionally and
ratably increased such that the First Common Stock and First Warrants issued to
Purchaser will not be affected by any such dilution. Notwithstanding anything in
this Agreement to the contrary, the total number of First Common Stock that may
be issued under this Agreement at the First Closing, including the First
Warrants, shall be limited to 2,645,021 shares of Common Stock (the “Exchange
Cap”), which equals 19.99% of the Company’s outstanding shares of Common Stock
as of the date hereof. The Exchange Cap shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction.

 

(b)               On the terms and subject to the conditions set forth herein,
at the Second Closing, the Purchaser hereby agrees to purchase (or cause certain
of its Subsidiaries to purchase), and the Company shall sell to Purchaser (or
such Subsidiaries) in exchange for the Second Purchase Price, (i) the Second
Common Stock, free and clear of all Liens and (ii) the Second Warrants, free and
clear of all Liens; provided, that, if during the period from the date hereof
until and including the Second Closing, the Company issues to any Person any
shares of Common Stock or Capital Stock or similar securities convertible into,
exchangeable for or having the right to subscribe for shares of Common Stock at
a price per share less than the Per Unit Purchase Price (other than shares of
Common Stock issued upon the exercise of options, warrants or similar securities
outstanding as of the date hereof), the number of Second Common Stock and Second
Warrants issued to the Purchaser at the Second Closing will be proportionally
and ratably increased such that the Second Common Stock and Second Warrants
issued to Purchaser will not be affected by any such dilution.

 



10

 

 

(c)               The Parties agree that the Common Stock and Warrants to be
purchased by Purchaser hereunder shall be issued in reliance upon the exemption
from registration set forth in Section 4(a)(2) of the Securities Act.

 

Section 2.2            First Closing.

 

(a)                The closing of the purchase of the First Common Stock and
First Warrants (the “First Closing”) shall take place remotely via the
electronic exchange of documents and signatures, or at such other time and place
as the Parties may agree in writing, on the first (1st) Business Day after
satisfaction or waiver of the conditions set forth in Section 6.1 and Section
6.2 (other than those conditions that by their terms are to be satisfied at the
First Closing, but subject to the satisfaction or waiver of those conditions).
The date on which the First Closing actually occurs shall be referred to herein
as the “First Closing Date.” At the First Closing, the Company shall issue the
First Common Stock and First Warrants to the Purchaser free and clear of all
Liens against payment by the Purchaser of the First Purchase Price.

 

(b)               At the First Closing, the Company shall:

 

(i)                 deliver or cause to be delivered to the Purchaser:

 

(A)             a certificate of good standing of the Company as of a date no
earlier than two (2) Business Days prior to the First Closing Date;

 

(B)              the certificate contemplated by Section 6.1(f);

 

(C)              counterparts to Warrant Certificates representing the full
number of First Warrants (as may be adjusted pursuant to Section 2.1(a));

 

(D)             an opinion from the Company’s outside legal counsel, dated as of
the First Closing Date, in a customary form reasonably acceptable to Purchaser;

 

(E)              copies of the resolutions or written consents duly adopted by
the Board and certified by the Company’s secretary authorizing the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, including the Charter Amendment or minutes from a duly convened meeting
of the Board at which such matters were authorized;

 

(F)              counterparts to the Registration Rights Agreement, duly
executed by the Company; and

 



11

 

 

(G)             counterparts to the Investor Rights Agreement, duly executed by
the Company;

 

(ii)              deliver or cause to be delivered any other customary documents
or certificates reasonably requested by Purchaser which are reasonably necessary
to give effect to the Closing; and

 

(iii)            pay, or cause to be paid to Purchaser (which may be set off
against the First Purchase Price), any portion of the Expense Reimbursement then
accrued and unpaid.

 

Section 2.3            Second Closing.

 

(a)                The closing of the purchase of the Second Common Stock and
Second Warrants (the “Second Closing”) shall take place remotely via the
electronic exchange of documents and signatures, or at such other time and place
as the Parties may agree in writing, on the first (1st) Business Day after
satisfaction or waiver of the conditions set forth in Section 6.3 and Section
6.4 (other than those conditions that by their terms are to be satisfied at the
Second Closing, but subject to the satisfaction or waiver of those conditions).
The date on which the Second Closing actually occurs shall be referred to herein
as the “Second Closing Date.” At the Second Closing, the Company shall issue the
Second Common Stock and Second Warrants to the Purchaser free and clear of all
Liens against payment by the Purchaser of the Second Purchase Price.

 

(b)               At the Second Closing, the Company shall:

 

(i)                 deliver or cause to be delivered to the Purchaser:

 

(A)             a bring down certificate of good standing of the Company as of a
date no earlier than two (2) Business Days prior to the Second Closing Date;

 

(B)              the certificate contemplated by Section 6.3(f);

 

(C)              a certified copy of the Certificate of Incorporation, duly
amended to renounce, to the fullest extent permitted by applicable Law, any
interest or expectancy of the Company in, or in being offered an opportunity to
participate in, any business opportunities presented to the officers, directors
or stockholders of the Company (the “Charter Amendment”), or such other document
or instrument reasonably satisfactory to the Purchaser confirming that no such
interest or expectancy exists; and

 

(D)             counterparts to Warrant Certificates representing the full
number of Second Warrants (as may be adjusted pursuant to Section 2.1(b));

 

(ii)              pay, or cause to be paid to Purchaser (which may be set off
against the Second Purchase Price), any portion of the Expense Reimbursement
then accrued and unpaid; and

 



12

 

 

(iii)            deliver or cause to be delivered any other customary documents
or certificates reasonably requested by Purchaser which are reasonably necessary
to give effect to the Closing.

 

Article III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the SEC Documents filed with the SEC prior to the date
hereof and publicly available on the SEC’s Electronic Data Gathering Analysis
and Retrieval system (but excluding any forward-looking disclosures set forth in
any “risk factors” section, any disclosures in any “forward-looking statements”
section and any other disclosures included therein to the extent they are
predictive or forward-looking in nature), the Company hereby represents and
warrants to the Purchaser as of the date hereof, as of the First Closing, and as
of the Second Closing, as follows:

 

Section 3.1            Organization and Qualification. Each of the Company and
each of its Subsidiaries are entities duly organized, validly existing and in
good standing under the Laws of the jurisdiction in which they are formed, and
each has the requisite power and authority to own its properties and to carry on
its business as now being conducted and as presently proposed to be conducted.
Each of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not, individually or in the aggregate,
have a Material Adverse Effect. Other than the Persons set forth on Exhibit 21.1
to the Company’s Annual Report on Form 10-K, filed with the SEC on March 11,
2020, the Company has no Subsidiaries and does not own Capital Stock in any
other Person.

 

Section 3.2            Authorization; Enforcement; Validity. Subject to the
Stockholder Approval, the Company has the requisite power and authority to enter
into and perform its obligations under the Agreement and the other Definitive
Documents, to consummate the transaction contemplated hereby and thereby and to
issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Agreement and the other Definitive Documents by
the Company, and the consummation by the Company of the transactions
contemplated hereby and thereby (including the issuance of the Securities and
the reservation for issuance and issuance of Common Stock issuable upon the
exercise of the Warrants in accordance with, and pursuant to, the Warrant
Certificate) have been duly authorized by the Company, and such authorization
has not been, and as of the Closing will not have been, subsequently rescinded
or modified in any way, and, no further filing, consent or authorization is or
will be required to be made by or on behalf of the Company, its Subsidiaries and
their respective boards of directors, stockholders or other governing bodies in
connection with the transactions contemplated by the Definitive Documents. The
Agreement has been, and the other Definitive Documents to which the Company is a
party will be, prior to the First Closing or Second Closing, as applicable, duly
executed and delivered by the Company, and each constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by applicable federal or state securities Law (the “General
Enforceability Exceptions”).

 



13

 

 

Section 3.3            Issuance of Securities. The issuance of the Securities is
duly authorized, and upon issuance in accordance with the terms of the
Definitive Documents will be validly issued, fully paid and non-assessable (to
the extent such concepts are applicable) and free and clear of all Liens. The
issuances of the Securities in connection with the transactions contemplated by
the Definitive Documents are in compliance, in all respects, with all applicable
Laws, and the Securities are not subject to, and will not be issued in violation
of, any purchase options, call options, rights of first refusal, preemptive
rights, subscription rights or any similar rights under applicable Law, the
Company Organizational Documents or any Contract to which the Company or any of
its Subsidiaries is a party or by which it is bound. Subject to the accuracy of
the representations and warranties of the Purchaser set forth in Article IV, the
offer and issuance by the Company of the Securities is exempt from registration
under the Securities Act. As of the First Closing, the Company will have
reserved from its duly authorized Capital Stock the maximum number of shares of
Common Stock authorized under its Certificate of Incorporation that are
available after giving effect to shares of Common Stock reserved for issuance or
issuable upon the exercise of the Purchased Warrants. Upon the issuance of
Common Stock following an exercise of the Purchased Warrants in accordance with
the Warrant Certificate, such Common Stock, when issued, will be validly issued,
fully paid and non-assessable and free and clear of all Liens, with the holders
thereof being entitled to all rights accorded to a holder of Common Stock.

 

Section 3.4            No Conflicts. The execution, delivery and performance of
this Agreement and the other Definitive Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
(including the issuance of the Securities and the reservation for issuance and
issuance of Common Stock issuable upon the exercise of the Purchased Warrants in
accordance with the Warrant Certificate) will not (i) result in a violation of
the Certificate of Incorporation, Bylaws, certificate of formation, memorandum
of association, articles of association or other organizational documents of the
Company or any of its Subsidiaries (collectively, the “Group Companies
Organizational Documents”), (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) in any
respect under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Material Contract, indenture or instrument
to which the Company or any of its Subsidiaries is a party, or (iii) result in a
material violation of any Law (including, for the avoidance of doubt, foreign,
federal and state securities Laws and the rules and regulations of the NASDAQ
Global Market) or Order that would be material to the business of the Company
and its Subsidiaries taken as a whole.

 

Section 3.5            Consents. Except as set forth in Section 5.7(c), neither
the Company nor any of its Subsidiaries is required to obtain any consent from,
authorization or order of, or make any filing or registration with any
Governmental Entity or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by this Agreement or the other Definitive
Documents, in each case, in accordance with the terms hereof and thereof. To the
Company’s Knowledge, no facts or circumstances exist which might prevent the
Company or any of its Subsidiaries from obtaining or effecting any of the
registrations, applications or filings contemplated by the Definitive Documents.

 



14

 

 

Section 3.6            No General Solicitation; Agents’ Fees. Neither the
Company, nor any of its Subsidiaries, Affiliates, Representatives or any other
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities. No placement agent’s fees,
financial advisory fees, or brokers’ commissions or fees or any similar fees are
or will be owed or payable to any Person in connection with transactions
contemplated by the Definitive Documents. Neither the Company nor any of its
Subsidiaries has engaged any placement agent or other agent in connection with
the offer or sale of the Securities. The Company further acknowledges that
Purchaser is not acting as a financial advisor or fiduciary of the Company or
any of its Subsidiaries (or in any similar capacity) with respect to the
Definitive Documents and the transactions contemplated thereby and that the
Company’s decision to enter into the Definitive Documents to which it is a party
has been based solely on the independent evaluation by the Company and its
Representatives.

 

Section 3.7            Application of Takeover Protections; Rights Agreement.
Prior to the First Closing, the Company and its board of directors will have
taken all necessary actions, if any, in order to comply with or obtain waivers
in connection with any control share acquisition, interested stockholder,
business combination, poison pill (including any distribution under a rights
agreement), stockholder rights plan or other similar anti-takeover provision
under any of the Group Companies Organizational Documents or the Laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable to Purchaser as a result of the transactions contemplated by the
Definitive Documents, including the Company’s issuance of the Securities and
ownership by the Purchaser of the Securities. The Company and the Board have
taken all necessary action, if any, in order to render inapplicable any
stockholder rights plan or similar arrangement relating to accumulations of
beneficial ownership of shares of Common Stock or a change in control of the
Company or any of its Subsidiaries.

 

Section 3.8            SEC Documents; Financial Statements.

 

(a)               The Company (including its predecessors) has timely filed all
reports, schedules, forms, proxy statements, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act or the Securities Act (all of the foregoing filed since January
1, 2018, or for such shorter period that the Company was required to file such
reports, and all exhibits and appendices included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered or has made available to Purchaser true, correct and complete copies
of each of the SEC Documents not available on the EDGAR system. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act, the rules and regulations of the SEC promulgated
thereunder and the rules and regulations of the NASDAQ Global Market, in each
case, applicable to the SEC Documents, and none of the SEC Documents contains
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. None of the Company’s Subsidiaries is subject to the periodic
reporting requirements of the 1934 Act. There are no outstanding or unresolved
comments in comment letters from the SEC staff with respect to any of the SEC
Documents. To the Company’s Knowledge, no SEC Document is the subject of ongoing
SEC review or outstanding SEC investigation.

 



15

 

 

(b)               As of their respective dates, the audited and unaudited
financial statements of the Company and its predecessors included in the SEC
Documents (including, in each case, the notes thereto, the “Financial
Statements”), complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. The Financial Statements have
been prepared in accordance with GAAP (except (i) as may be otherwise indicated
in such Financial Statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company as of the dates thereof and the results of
its operations and cash flows for the periods then ended (subject, in the case
of unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). The Company is not currently
contemplating to amend or restate any of the Financial Statements (including any
notes or any letter of the independent accountants of the Company with respect
thereto), nor, to the Company’s Knowledge, do there exist any facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 

(c)               The Company maintains internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act) that
are effective to provide reasonable assurances regarding the reliability of the
financial reporting and the preparation of financial statements of the Company
and its Subsidiaries for external purposes in accordance with GAAP, and includes
those policies and procedures that (i) pertain to the maintenance of records
that, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) transactions are recorded as
necessary to permit preparation of financial statements and (iii) provide
reasonable assurance that transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that receipts
and expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company. The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the 1934 Act) that are effective in ensuring that information required to
be disclosed by the Company in the reports that it files or submits under the
1934 Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the 1934 Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Neither the Company nor any of its Subsidiaries has received any
notice or correspondence from any accountants, Governmental Entities or other
Person relating to (x) any potential material weakness or significant deficiency
in any part of the internal controls over financial reporting of the Company or
any of its Subsidiaries or (y) any fraud, whether or not material, that involves
(or involved) the management or other employees of the Company or its
Subsidiaries who have (or had) a significant role in the Company’s or its
Subsidiaries’ internal controls.

 



16

 

 

(d)               There is no transaction, arrangement, or other relationship
between the Company or any of its Subsidiaries and an unconsolidated or other
off balance sheet entity that is required to be disclosed by the Company in its
1934 Act filings and is not so disclosed or that otherwise would have a Material
Adverse Effect.

 

(e)               There are no material disagreements of any kind presently
existing or, to the Company’s Knowledge, reasonably anticipated to arise between
the Company and any of its Subsidiaries, on the one hand, and the accountants
and lawyers formerly or presently engaged by the Company (including its
predecessors) and any of Subsidiaries thereof, on the other hand, and the
Company and each of its Subsidiaries is current with respect to any fees owed to
its respective accountants and lawyers which, the failure to pay could affect
the Company’s ability to perform any of its obligations under any of the
Definitive Documents.

 

Section 3.9            Absence of Certain Changes. Since December 31, 2019 (the
“10-K Date”), no Material Adverse Effect has occurred, and there has not been,
and there does not exist, any Effect that would reasonably be expected to have a
Material Adverse Effect. Since the 10-K Date, neither the Company nor any of its
Subsidiaries has taken any action that if taken after the date hereof would
require the consent of the Purchaser pursuant to Section 5.1(b). Neither the
Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any applicable Law relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any Knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any Knowledge of any fact which would reasonably lead a creditor to do so. The
Company and its Subsidiaries, individually and on a consolidated basis, are not
as of the date hereof, and, after giving effect to the transactions contemplated
by the Definitive Documents, will not be, Insolvent. Neither the Company nor any
of its Subsidiaries has engaged in any business or in any transaction, and does
not plan to engage in any business or in any transaction, for which the
Company’s or such Subsidiary’s remaining assets constitute unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.

 

Section 3.10        Conduct of Business; Regulatory Permits.

 

(a)               Neither the Company nor any of its Subsidiaries is in
violation of any term of or in default under the Group Companies Organizational
Documents. Neither the Company (including its predecessors) nor any Subsidiaries
thereof (i) is, or has been since January 1, 2017, in violation of any
applicable Law or Order applicable thereto or (ii) has received since January 1,
2017 a notification or communication from any Governmental Entity asserting that
it is not or has not been in compliance with any applicable Law or Order, except
which could not reasonably be expected to result in a Material Adverse Effect.
Without limiting the generality of the foregoing, the Company is not in material
violation of any of the rules, regulations or requirements of the NASDAQ Global
Market, and has no Knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of trading the Common Stock by the NASDAQ Global
Market. Since January 1, 2017, (i) the Common Stock has been listed or
designated for quotation on the NASDAQ Global Market, (ii) trading in the Common
Stock has not been suspended by the SEC or the NASDAQ Global Market and (iii)
the Company has received no communication, written or oral, from the SEC or the
NASDAQ Global Market regarding the suspension or delisting of the Common Stock
from the NASDAQ Global Market. The Company and each of its Subsidiaries possess
all licenses, certificates, authorizations and permits issued by the appropriate
Governmental Entity necessary to conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such license,
certificate, authorization or permit, except to the extent that the failure to
possess all such licenses, certificates, authorizations and permits would not,
individually or in the aggregate, have a Material Adverse Effect. There is no
Contract or Order binding upon the Company or any of its Subsidiaries or to
which the Company or any of its Subsidiaries is a party which, individually or
together with any other Contract or Order, has had or would reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of the Company or any of its Subsidiaries, any acquisition of property
by the Company or any of its Subsidiaries.

 



17

 

 

(b)               The Common Stock is registered pursuant to Section 12(b) or
12(g) of the Exchange Act, and the Company has taken no action designed to, or
which to its Knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the SEC is contemplating terminating such
registration. The Company has not, since January 1, 2020, received notice from
the NASDAQ Global Market to the effect that the Company is not in compliance
with the listing or maintenance requirements of the NASDAQ Global Market. The
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing corporation
and the Company is current in payment of the fees to the Depository Trust
Company (or such other established clearing corporation) in connection with such
electronic transfer.

 

Section 3.11        Certain Regulatory Matters.

 

(a)               None of the Company (including its predecessors), any
Subsidiaries thereof or any of their respective directors, officers, or other
Representatives (individually and collectively, a “Company Affiliate”) have
violated the U.S. Foreign Corrupt Practices Act (the “FCPA”) or any other
applicable anti-bribery or anti-corruption Law, nor has any Company Affiliate
offered, paid, promised to pay, or authorized the payment of, any money, or
offered, given, promised to give, or authorized the giving of, anything of
value, to any officer, employee or any other person acting in an official
capacity for any Governmental Entity or any political party or official thereof
or to any candidate for political office (individually and collectively, a
“Government Official”) or to any Person under circumstances in which such
Company Affiliate knew or was aware of a high probability that all or a portion
of such money or thing of value would be offered, given or promised, directly or
indirectly, to any Government Official, for the purpose of: (i) (A) influencing
any act or decision of such Government Official in his/her official capacity,
(B) inducing such Government Official to do or omit to do any act in violation
of his/her lawful duty, (C) securing any improper advantage, or (D) inducing
such Government Official to influence or affect any act or decision of any
Governmental Entity; or (ii) assisting the Company or its Subsidiaries in
obtaining or retaining business for or with, or directing business to, the
Company or its Subsidiaries.

 



18

 

 

(b)               The Company has in place policies, procedures and controls
that ensure compliance with the (i) FCPA and (ii) other applicable anti-bribery
or anti-corruption laundering Laws in each foreign jurisdiction in which the
Company does business.

 

(c)               No Company Affiliate or any other business entity or
enterprise with which the Company or any Subsidiary is or has been Affiliated or
associated, has, directly or indirectly, made or authorized any payment,
contribution or gift of money, property, or services, whether or not in
contravention of applicable Law, (i) as a kickback, bribe gratuity, lobbying
expenditure, political contribution or contingent fee payment to any Person or
(ii) to any political organization, or to the holder of or any aspirant to any
elective or appointive public office except for personal political contributions
not involving the direct or indirect use of funds of the Company or any of its
Subsidiaries.

 

(d)               The Company and its Subsidiaries are in compliance with, and
have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering Laws and regulations and
Sanctions, including the Laws, executive orders and sanctions programs
administered by OFAC. No Company Affiliate (x) is a Sanctioned Person or has any
reason to believe that it is acting on behalf of, or for the benefit of, any
Sanctioned Person or (y) has engaged in any dealings with or the benefit of any
Sanctioned Person, or in or involving any Sanctioned Country.

 

(e)               Since January 1, 2017, no allegations of sexual harassment
have been made to the Company (including its predecessors) or any Subsidiaries
thereof against any individual in his or her capacity as director or a
managerial employee, or to the Company’s Knowledge, any other employee, of the
Company (including its predecessors) or any Subsidiaries thereof.

 

Section 3.12        Sarbanes-Oxley Act. The Company and each of its Subsidiaries
is in material compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, and any and all applicable rules and
regulations promulgated by the SEC thereunder.

 

Section 3.13        Transactions With Affiliates. There have not been any
transactions or Contracts or series of related transactions or Contracts
required to be disclosed under Item 404 of Regulation S-K under the 1934 Act.

 

Section 3.14        Capitalization

 

(a)               As of the date hereof, the authorized Capital Stock of the
Company consists of 125,000,000 shares of Common Stock, of which 13,291,563 are
issued and outstanding, and 10,000,000 share of preferred stock, of which none
are issued and outstanding. No shares of Common Stock are held in the treasury
of the Company. Except for the foregoing Capital Stock, the Company has no other
Capital Stock authorized, reserved for issuance or outstanding.

 

(b)               All of the Company’s outstanding Capital Stock is duly
authorized and validly issued, fully paid and non-assessable (as such concepts
are applicable). All the outstanding shares of Capital Stock of each Subsidiary
of the Company have been validly issued and are fully paid and non-assessable
(to the extent such concepts are applicable) and are owned, directly or
indirectly, by the Company free and clear of all Liens.

 



19

 

 

(c)               (A) None of the Company’s or any of its Subsidiaries’ Capital
Stock is subject to preemptive rights or any other similar rights or
restrictions or Liens suffered or permitted by the Company or any Subsidiary;
(B) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any Capital Stock
of the Company or any of its Subsidiaries, or Contracts by which the Company or
any of its Subsidiaries is or may become bound to issue additional Capital Stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
Capital Stock of the Company or any of its Subsidiaries; (C) there are no
Contracts under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the Securities Act; (D) there
are no outstanding securities or instruments of the Company or any of its
Subsidiaries which contain any redemption or similar provisions, and there are
no Contracts, commitments, understandings or arrangements by which the Company
or any of its Subsidiaries is or may become bound to redeem a security of the
Company or any of its Subsidiaries; (E) there are no securities or instruments
or Capital Stock containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities; (F) neither the Company nor any
Subsidiary has any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement; and (G) there are no stockholder
agreements, voting trusts or other agreements to which the Company or any of its
Subsidiaries is a party or by they are bound relating to the voting of any
shares, interests or Capital Stock of the Company or any of its Subsidiaries.

 

(d)               True, correct and complete copies of the Company
Organizational Documents, and the terms of all convertible securities and the
material rights of the holders thereof in respect thereto, are set forth in, or
filed as exhibits to the SEC Documents.

 

Section 3.15        Indebtedness. Neither the Company nor any of its
Subsidiaries has any outstanding Indebtedness.

 

Section 3.16        Material Contracts. Neither the Company nor any of its
Subsidiaries is party to, and none of their respective properties or assets are
bound by, a Material Contract. Each Material Contract set forth in the SEC
Documents is in full force and effect, and is a legal, valid and binding
agreement of the Company or its Subsidiaries, as applicable, and, to the
Company’s Knowledge, the other parties thereto, subject only to the General
Enforceability Exceptions. There is no material default or breach by the Company
or any of its Subsidiaries, as applicable, with respect to any such Material
Contract or, to the Company’s Knowledge, any other party thereto, and no event
has occurred which, with notice or lapse of time or both, would constitute a
material breach or default or would permit termination, material modification or
acceleration thereof by any party to such Material Contract. Neither the Company
nor any of its Subsidiaries has waived any material rights under any such
Material Contract. Neither the Company nor any of its Subsidiaries has received
written notice of the intention of any third party under any such Material
Contract to cancel, terminate or materially modify the terms of any such
Material Contract, or accelerate the obligations of the Company or any of its
Subsidiaries, as applicable, thereunder. There are no current or pending
financing arrangements or assignments of proceeds with respect to any such
Material Contract.

 



20

 

 

Section 3.17        Litigation. Except as would not, individually or in the
aggregate, have a Material Adverse Effect, there is no, and since January 1,
2017 there has not been, any Action before or by the NASDAQ Global Market, any
court, public board, other Governmental Entity, self-regulatory organization or
body pending or, to the Knowledge of the Company, threatened against or
affecting the Company (including its predecessors) or any of Subsidiaries
thereof, the Capital Stock thereof or any current or former officers, directors,
managers or employees thereof, whether of a civil or criminal nature or
otherwise, in their capacities as such. To the Knowledge of the Company, no
current or former director, officer, manager or employee of the Company
(including its predecessors) or any of its Subsidiaries has willfully violated
18 U.S.C. §1519 or engaged in spoliation in reasonable anticipation of
litigation. Without limitation of the foregoing, there has not been, and to the
Knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company (including its predecessors), any
Subsidiaries thereof or any current or former director, officer, manager of
employee of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the 1934 Act. To the
Company’s Knowledge, no fact exists which might result in or form the basis for
any such Action. Neither the Company nor any of its Subsidiaries is subject to
any Order.

 

Section 3.18        Insurance. The Company and each of its Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts, in each case, as is customary in the businesses
in which the Company and its Subsidiaries are engaged. All premiums due and
payable in respect of such insurance policies maintained by the Company and its
Subsidiaries have been paid in full. Neither the Company nor any of its
Subsidiaries have been refused any insurance coverage sought or applied for, and
neither the Company nor any such Subsidiary has any reason to believe that it
will be unable to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business on substantially the same terms as now in
effect. Excluding insurance policies that have expired and been replaced in the
ordinary course of business, no such insurance policy of the Company or any of
its Subsidiaries has been, or has been threatened to be, cancelled by the
applicable insurer since January 1, 2017, and neither the Company nor any of its
Subsidiaries has received any written notice of cancellation or non-renewal of
any such insurance policy.

 

Section 3.19        Employee Relations. The Company and each of its Subsidiaries
maintains good relationships with their respective employees. No executive
officer (as defined in Rule 501(f) promulgated under the Securities Act) or
other key employee of the Company or any of its Subsidiaries has notified the
Company or the applicable Subsidiary that such executive officer or key employee
intends to terminate, or materially amend the terms of, its employment with the
Company or the applicable Subsidiary. To the Company’s Knowledge, no executive
officer or other key employee of the Company or any of its Subsidiaries is or
will be (with or without the passage of time, or both), in violation of any
material term of any employment Contract, confidentiality, disclosure or
proprietary information Contract, non-competition Contract or any other
Contract, or any restrictive covenant, and the continued employment of each such
executive officer or other key employee (as the case may be) does not subject
the Company or any of its Subsidiaries to any material liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all applicable federal, state, local and foreign Laws respecting labor,
employment and employment practices and benefits, terms and conditions of
employment and wages and hours, except where failure to be in compliance would
not, either individually or in the aggregate, result in a Material Adverse
Effect. There are no strikes or other labor disputes against the Company or any
of its Subsidiaries, and, to the Knowledge of the Company, there are no strikes
or other labor disputes threatened against the Company or any of its
Subsidiaries.

 



21

 

 

Section 3.20        Title.

 

(a)               The Company and each of its Subsidiaries holds good title to
all real property, leases in real property, facilities or other interests in
real property owned or held by the Company or any of its Subsidiaries, as
applicable (the “Real Property”). The Real Property is free and clear of all
Liens and is not subject to any rights of way, building use restrictions,
exceptions, variances, reservations, or limitations of any nature except for (a)
Liens for current Taxes not yet due for which adequate reserves (as determined
in accordance with the GAAP) have been established on the Financial Statements,
(b) zoning Laws and other land use restrictions that do not, and will not (with
or without the passage of time, or both) impair the present or anticipated use
of the Real Property subject thereto, and (c) mechanics’, carriers’, workmen’s,
warehousemen’s, repairmen’s or other statutory liens arising in the ordinary
course of business that would not reasonably be expected to have a Material
Adverse Effect. Each Real Property held under lease by the Company or any of its
Subsidiaries is held by the Company or its applicable Subsidiary under a valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the current and anticipated use made and proposed to be
made of such Real Property and buildings by the Company or any of its
Subsidiaries, as applicable.

 

(b)               Each of the Company and its Subsidiaries (as applicable) has
good title to, or a valid leasehold interest in, the tangible personal property,
equipment, improvements, fixtures, and other personal property and appurtenances
that are used by the Company or its Subsidiary in connection with the conduct of
its business (the “Fixtures and Equipment”). The Fixtures and Equipment are
structurally sound, are in good operating condition and repair, are adequate for
the uses to which they are being put, are not in need of maintenance or repairs,
except for routine maintenance and repairs in the ordinary course of business,
and are sufficient, in all material respects, for the conduct of the Company’s
and its Subsidiaries’ businesses as currently conducted. The Company and its
Subsidiaries collective own all of the Fixtures and Equipment free and clear of
all Liens except for (a) Liens for current Taxes not yet due for which adequate
reserves (as determined in accordance with GAAP) have been established on the
Financial Statements, (b) zoning Laws and other land use restrictions that do
not impair the present or anticipated use of the Fixtures and Equipment subject
thereto, (c) mechanics’, carriers’, workmen’s, warehousemen’s, repairmen’s or
other statutory liens arising in the ordinary course of business that would not
reasonably be expected to have a Material Adverse Effect and (d) minor liens
that have arisen in the ordinary course of business and that do not,
individually or in the aggregate, materially detract from the value of the
assets or properties subject thereto or materially impair the operations of the
Company or its any of Subsidiaries.

 



22

 

 

 

Section 3.21        Intellectual Property Rights.

 

(a)               The Company and its Subsidiaries collectively own or possess
good and marketable title to, or valid licenses to use, all trademarks, trade
names, service marks, service mark registrations, service names, original works
of authorship, patents, patent rights, copyrights, inventions, licenses,
approvals, governmental authorizations, trade secrets and other intellectual
property rights and all applications and registrations therefor (“Intellectual
Property Rights”) necessary to conduct their respective businesses as now
conducted and presently proposed to be conducted in all material respects. None
of the Company’s material Intellectual Property Rights have expired or have been
terminated or abandoned, or are expected to expire, or to be terminated or
abandoned, in each case, within three (3) years from the date of the Agreement,
except any such Intellectual Property Rights that would not, individually or in
the aggregate, have a Material Adverse Effect. The Company does not have any
Knowledge of any infringement, misappropriate or violation by the Company or its
Subsidiaries of Intellectual Property Rights of others.

 

(b)               Subject to the license and collaboration agreement with Zai
Lab (Shanghai) Co., Ltd., the Company is the exclusive owner of the entire
right, title and interest in and to durlobactam (formerly ETX2514),
sulbactam-durlobactam (SUL-DUR, formerly ETX2514SUL) and ETX0282CPDP
(collectively, the “Products”), and is the exclusive owner of the entire right,
title and interest in and to, or has licensed or has the right to license all
Intellectual Property Rights in the Products, all data associated therewith, and
all Intellectual Property Rights covering or relating to the Products, free and
clear of all liens. To the Company’s Knowledge, all patents owned or controlled
by the Company that have been issued or granted by the appropriate patent office
are valid and enforceable.

 

(c)               Subject to the terms of the July 2017 collaboration agreement
between the Company and the Global Antibiotic Research and Development
Partnership (“GARDP”), the Company is the exclusive owner of the entire right,
title and interest in and to zoliflodacin, and is the exclusive owner of the
entire right, title and interest in and to, or has licensed or has the right to
license all Intellectual Property Rights in zoliflodacin, all data associated
therewith, and all Intellectual Property Rights covering or relating to
zoliflodacin, free and clear of all liens. To the Company’s Knowledge, all
patents owned or controlled by the Company that have been issued or granted by
the appropriate patent office are valid and enforceable.

 

(d)               There is no action which has been brought, or to the Knowledge
of the Company, being threatened, against the Company or any of its Subsidiaries
regarding its Intellectual Property Rights, except such as would not, if
determined adversely to the Company or any of its Subsidiaries, individually or
in the aggregate, have a Material Adverse Effect. To the Knowledge of the
Company, there are no facts or circumstances which might give rise to any
actions regarding the Company’s Intellectual Property Rights.

 

(e)               To the Company’s Knowledge, the manufacture, use, offer for
sale, sale and/or importation of any of the Products or zoliflodacin will not
infringe any patent or other Intellectual Property Rights of any third party.
Neither Company nor any of its Subsidiaries has received written or oral notice
of any action, suit or proceeding that claims, that the development,
manufacture, use, marketing, sale, offer for sale, importation or distribution
of any Product or zoliflodacin would infringe on Intellectual Property Rights of
any third party.

 



23

 

 

(f)                The Company is in material compliance with all terms of and
obligations under its March 2017 and October 2017 funding agreements with the
Trustees of Boston University, as amended in September 2019 (the “CARB-X
Agreements”) to utilize funds from the U.S. government through the Combating
Antibiotic Resistant Bacteria Biopharmaceutical Accelerator (CARB-X) program,
and has not breached and is not in default under any provision of the CARB-X
Agreements.

 

(g)               To the Knowledge of the Company, no event has occurred that
would give the Trustees of Boston University or CARB-X the right to unilaterally
terminate the CARB-X Agreements. The Company has not received any notice of an
intention by the Trustees of Boston University or CARB-X to terminate the CARB-X
Agreements, and the Company has not agreed with the Trustees of Boston
University or CARB-X to terminate the CARB-X agreements in whole or in part.

 

(h)               The Company is in material compliance with all terms of and
obligations under its April 2018 license and collaboration agreement with Zai
Lab (Shanghai) Co., Ltd. (“the Zai Lab Agreement”) regarding durlobactam and
sulbactam-durlobactam, and has not breached and is not in default under any
provision of the Zai Lab Agreement.

 

(i)                 To the Knowledge of the Company, no event has occurred that
would give Zai Lab the right to unilaterally terminate the Zai Lab Agreement.
The Company has not received any notice of an intention by Zai Lab to terminate
the Zai Lab Agreement, and the Company has not agreed with Zai Lab to terminate
the Zai Lab Agreement in whole or in part.

 

(j)                 The Company is in material compliance with all healthcare
laws and regulations.

 

(k)               The Company and its Subsidiaries have taken reasonable
security measures to protect the secrecy, confidentiality and value of all of
their Intellectual Property Rights. In the past five years, the Company and its
Subsidiaries have not: (i) experienced any actual, alleged or suspected data
breach or other security incident or (ii) been subject to or received any notice
of any audit, investigation, complaint, or other claim concerning the violation
of any data protection laws.

 

Section 3.22        Environmental Laws.

 

(a)               The Company (including its predecessors) and Subsidiaries
thereof (A) are, and since January 1, 2017 have been, in compliance with any and
all Environmental Laws (as defined below), and neither the Company nor any of
its Subsidiaries has received any written communication alleging that the
Company is in violation of, or has any liability under, any Environmental Law,
(B) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(C) are in compliance with all terms and conditions of any such permit, license
or approval where, in each of the foregoing clauses (A), (B) and (C), the
failure to so comply would not have, individually or in the aggregate, a
Material Adverse Effect.

 

(b)               No Hazardous Materials (i) have been disposed of or otherwise
released from any currently or formerly owned Real Property of the Company
(including its predecessors) or any Subsidiaries thereof in violation of any
Environmental Laws; and (ii) are, to the Company’s Knowledge, present on, over,
beneath, in or upon any Real Property or any portion thereof in quantities that
would constitute a violation of any Environmental Laws.

 



24

 

 

Section 3.23        Tax Status. The Company and each of its Subsidiaries (i) has
filed all Tax Returns required by any jurisdiction to which it is subject, (ii)
has paid all Taxes and other governmental assessments and charges (including
satisfying its withholding tax obligations) levied or imposed on their
properties, income or assets or otherwise due and payable, except those being
contested in good faith for which adequate reserves (as determined in accordance
with the GAAP) have been established on the Financial Statements and (iii) has
set aside on its books provision reasonably adequate for the payment of all
Taxes for periods subsequent to the periods to which such Tax Returns apply,
except in case of (i) and (ii), where the failure to file or pay would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. There are no unpaid Taxes claimed to be due and payable by the
Taxing authority of any jurisdiction, and, to Knowledge of the Company, no facts
or circumstances exist of that would be the basis for any such claim. The
Company is not operated in such a manner as to qualify as a passive foreign
investment company, as defined in Section 1297 of the Internal Revenue Code of
1986, as amended (the “Code”).

 

Section 3.24        Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

 

Section 3.25        U.S. Real Property Holding Corporation. The Company
(including its predecessors) and all Subsidiaries thereof is not, has not ever
been, and, for so long as any of the Securities are held by the Purchaser, shall
not become, a U.S. real property holding corporation within the meaning of
Section 897 of the Code.

 

Section 3.26        Registration Eligibility. The Company is, and from and after
the First Closing will be, eligible to register the Registrable Securities (as
defined in the Registration Rights Agreement) for resale by the Purchaser using
Form S-3 promulgated under the 1933 Act.

 

Section 3.27        Transfer Taxes. On the Second Closing Date, all stock
transfer or other Taxes (other than income or similar Taxes) which are required
to be paid in connection with the issuance, sale and transfer of the Securities
to be sold to Purchaser pursuant to this Agreement will be, or will have been,
fully paid or provided for by the Company, and all Laws imposing such Taxes will
be or will have been complied with in all material respects.

 

Section 3.28        Shell Company Status. The Company is not an issuer
identified in, and subject to, Rule 144(i).

 



25

 

 

Section 3.29        ERISA Compliance.

 

(a)               Each Plan is in material compliance with the applicable
provisions of ERISA, the Code and other applicable federal or state Laws.

 

(b)               (i) No ERISA Event has occurred for which the Company, any of
its Subsidiaries or any of their respective ERISA Affiliates has any residual
liability; and (ii) no ERISA Event is expected to occur, except as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(c)               At no time since April 1, 2016 or otherwise, to the Company’s
Knowledge during the past six (6) years, has the Company (including its
predecessors) or any member of the “Controlled Group” thereof (defined as any
organization which is a member of a controlled group of organizations within the
meaning of Code Sections 414(b), (c), (m) or (o)) maintained, sponsored or
contributed to, or been obligated to contribute to (i) any retirement plan which
is subject to Title IV of ERISA or Section 412 of the Code or (ii) any
Multiemployer Plan.

 

Section 3.30        Management. Since January 1, 2017, no current or former
officer or director or, to the Knowledge of the Company, no current ten percent
(10%) or greater stockholder of the Company (including its predecessors) or any
Subsidiaries thereof has been the subject of:

 

(a)               a petition under applicable bankruptcy Laws or any other
applicable insolvency or moratorium Law or the appointment by a court of a
receiver, fiscal agent or similar officer for such Person, or any partnership in
which such person was a general partner, or any corporation or business
association of which such person was an executive officer;

 

(b)               a conviction in a criminal proceeding or a named subject of a
pending criminal proceeding (excluding traffic violations that do not relate to
driving while intoxicated or driving under the influence);

 

(c)               any Order that has not subsequently reversed, suspended or
vacated, permanently or temporarily enjoining any such person from, or otherwise
limiting, the following activities:

 

(i)                 engaging in any particular type of business practice; or

 

(ii)              engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
securities Laws or commodities Laws;

 

(d)               any Order that has not been subsequently reversed, suspended
or vacated, barring, suspending or otherwise limiting for more than sixty (60)
days the right of any such person to engage in any activity described in the
preceding sub paragraph, or to be associated with persons engaged in any such
activity;

 

(e)               a finding by a Governmental Entity in a civil Action or by the
SEC or other authority to have violated any securities Laws or decrees, and the
judgment in such civil Action or finding by the SEC or any other authority has
not been subsequently reversed, suspended or vacated; or

 



26

 

 

(f)                a finding by a Governmental Entity in a civil Action or by
the Commodity Futures Trading Commission to have violated any federal
commodities Laws, and the judgment in such civil Action or finding has not been
subsequently reversed, suspended or vacated.

 

Section 3.31        FDA. There is no pending, completed or, to the Company's
Knowledge, threatened, action (including any lawsuit, arbitration, or legal or
administrative or regulatory proceeding, charge, complaint, or investigation)
against the Company or any of its Subsidiaries, and none of the Company or any
of its Subsidiaries has received any notice, warning letter or other
communication from the FDA or any other Governmental Entity, which (i) contests
the premarket clearance, licensure, registration, or approval of, the uses of,
the distribution of, the manufacturing or packaging of, the testing of, the sale
of, or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws
its approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries. The properties,
business and operations of the Company have been and are being conducted in all
material respects in accordance with all applicable laws, rules and regulations
of the FDA.

 

Section 3.32        Stock Option Plans. Each stock option granted by the Company
was granted (i) in accordance with the terms of the applicable stock option plan
of the Company and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable Law. No stock option granted under the
Company’s stock option plan has been backdated. The Company has not granted, and
there is no and has not been any policy or practice of the Company to knowingly
grant, stock options prior to, or otherwise knowingly coordinate the grant of
stock options with, the release or other public announcement of material
information regarding the Company or its Subsidiaries or their financial results
or prospects.

 

Section 3.33        No Disqualification Events. With respect to Securities to be
offered and sold hereunder in reliance on Rule 506(b) under the Securities Act,
none of the Company, any of its predecessors, any Affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering of the Securities contemplated by this Agreement, or to the Company’s
Knowledge, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to Purchaser a
copy of any disclosures provided thereunder. The Company is not aware of any
Person that has been or will be paid (directly or indirectly) remuneration for
solicitation of Purchaser or other potential purchasers in connection with the
sale of the Securities contemplated by this Agreement.

 



27

 

 

Section 3.34        No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in this Agreement, neither
the Company, nor any of its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act or (ii) any
applicable stockholder approval provisions of the NASDAQ Global Market.

 

Section 3.35        Regulation M Compliance. The Company has not, and to its
Knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

Section 3.36        Proxy Statement. None of the information in the Proxy
Statement will, on the date it is filed, on the date it is first mailed to the
stockholders of the Company and at the time of the Special Meeting, contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they are made, not misleading. The
Proxy Statement will, at the time of the Special Meeting, comply as to form in
all material respects with the requirements of the Exchange Act and the rules
and regulations promulgated thereunder.

 

Section 3.37        Specified Contract. The Contract set forth on Schedule 3.37
has been terminated and is of no further force and effect, with no ongoing
liabilities or obligations of the Company, other than customary indemnification
and expense reimbursement obligations.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Purchaser hereby represents and warrants as of the date hereof, as of the First
Closing, and as of the Second Closing, as follows:

 

Section 4.1            Organization. Purchaser is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware.

 

Section 4.2            Organizational Power and Authority. Purchaser has the
requisite corporate power and authority to enter into, execute and deliver this
Agreement and to perform its obligations hereunder and has taken or will take
all necessary corporate action required for the due authorization, execution,
delivery and performance by it of this Agreement and the transactions
contemplated hereby.

 

Section 4.3            Execution and Delivery. This Agreement has been validly
executed and delivered by Purchaser, and, assuming due and valid execution and
delivery hereof by the Company, will constitute valid and legally binding
obligations of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar Laws limiting creditors’ rights generally or by
equitable remedies (regardless of whether enforceability is considered in a
proceeding at law or in equity).

 



28

 

 

Section 4.4            No Conflict. The execution and delivery by Purchaser of
this Agreement and the consummation of the transactions contemplated hereby
(a) will not conflict with, or result in a breach, modification, termination or
violation of, any of the terms or provisions of, or constitute a default under
(with or without notice or lapse of time or both), or result in the acceleration
of, or the creation of any Lien under, any Contract to which Purchaser is party
or is bound or to which any of the property or assets of Purchaser are subject,
(b) will not result in any violation of the provisions of the certificate of
incorporation or bylaws of Purchaser, and (c) will not result in any material
violation of any Law or Order applicable to Purchaser or any of its properties,
except in each of the cases described in clauses (a) through (c), for any
conflict, breach, modification, termination, violation, default, acceleration or
Lien which would not reasonably be expected, individually or in the aggregate,
to prohibit or materially and adversely impact Purchaser’s performance of its
obligations under this Agreement.

 

Section 4.5            Consents and Approvals. No consent, approval,
authorization, Order, registration or qualification of or with any Governmental
Entity having jurisdiction over Purchaser or any of its properties is required
for the execution and delivery by Purchaser of this Agreement, the compliance by
Purchaser with the provisions hereof and the consummation of the transactions
contemplated hereby, except any consent, approval, authorization, Order,
registration or qualification which, if not made or obtained, would not
reasonably be expected, individually or in the aggregate, to prohibit or
materially and adversely impact Purchaser’s performance of its obligations under
this Agreement.

 

Section 4.6            No Registration. Purchaser understands that (a) the
Purchased Common Stock and Purchased Warrants (including any shares of Common
Stock issuable upon exercise thereof) have not been registered under the
Securities Act by reason of a specific exemption or exclusion from the
registration provisions of the Securities Act, the availability of which depends
on, among other things, the bona fide nature of the investment intent and the
accuracy of Purchaser’s representations as expressed herein or otherwise made
pursuant hereto and (b) the foregoing securities cannot be sold unless
subsequently registered under the Securities Act or an exemption or exclusion
from registration is available.

 

Section 4.7            Purchasing Intent. Purchaser is acquiring the Purchased
Common Stock and Purchased Warrants (including any shares of Common Stock
issuable upon exercise thereof) for its own account or accounts or funds over
which it or its Affiliates hold voting or investment discretion, not otherwise
as a nominee or agent, and not otherwise with the view to, or for resale in
connection with, any distribution thereof not in compliance with applicable
securities Laws, and Purchaser has no present intention of selling, granting any
other participation in, or otherwise distributing the same, except in compliance
with applicable securities Laws.

 

Section 4.8            Sophistication; Investigation. Purchaser has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Purchased
Common Stock and Purchased Warrants (including any shares of Common Stock
issuable upon exercise thereof). Purchaser is an “accredited investor” within
the meaning of Rule 501(a) of the Securities Act and an “institutional account”
within the meaning of Rule 4512 of the Financial Industry Regulatory Authority
or a “qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act. Purchaser understands and is able to bear any economic risks
associated with such investment (including the necessity of holding such shares
for an indefinite period of time). Except for the representations and warranties
expressly set forth in this Agreement, Purchaser has independently evaluated the
merits and risks of its decision to enter into this Agreement and consummate the
transactions contemplated hereby.

 



29

 

 

Section 4.9            Sufficient Funds. Purchaser has, or at the applicable
Closing will have, sufficient assets and the financial capacity to perform all
of its obligations under this Agreement.

 

Section 4.10        Bad Actor. Neither the Purchaser nor any person or entity
with whom the Purchaser will share beneficial ownership of the Purchased Common
Stock is subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) to (viii) under the Securities Act.

 

Section 4.11        Disclaimer of Other Representations and Warranties. Except
as expressly set forth in Article III (as qualified by the SEC Documents) or in
any other Definitive Document, Purchaser acknowledges that neither the Company
nor any other Person has made or is making any representation or warranty of any
kind, express or implied, at law or in equity, including with respect to it or
any of its Subsidiaries or any of their respective businesses, assets,
liabilities, condition (financial or otherwise), prospects or operations, or
otherwise, and any such other representations and warranties are hereby
expressly disclaimed by the Company. Without limiting the foregoing, Purchaser
has received and may continue to receive from the Company certain estimates,
projections, forecasts and other forward-looking information, as well as certain
business plans and cost-related plan information, regarding the Company, its
Subsidiaries and their respective businesses and operations, and Purchaser is
making its own evaluation of the adequacy and accuracy of all such estimates,
projections, forecasts and other forward-looking information, as well as such
business plans and cost-related plan information, and Purchaser has not relied
upon and will not have any claim against the Company or any of its Subsidiaries,
or any of their respective stockholders, directors, officers, employees,
Affiliates, advisors, agents or representatives, or any other Person, with
respect thereto.

 

Article V

 

ADDITIONAL COVENANTS

 

Section 5.1            Covenants of the Company. During the period from the date
hereof until the earlier of the Second Closing and the termination of this
Agreement in accordance with Article VIII, the Company shall, and shall cause
each of its Subsidiaries to, comply with the following covenants:

 

(a)               Affirmative Covenants: Except (x) as otherwise expressly
required by this Agreement, (y) as required by applicable Law or (z) as
consented to in writing by the Purchaser, during the period from the date hereof
until the earliest of (i) the Second Closing, (ii) the Second Closing
Abandonment and (iii) the termination of this Agreement in accordance with
Article VIII, the Company shall, and shall cause each of its direct and indirect
Subsidiaries to:

 



30

 

 

(i)                 use commercially reasonable efforts to preserve, in all
material respects, its business operations, organization and goodwill and its
relationships with suppliers, customers, lenders and others having business
dealings with the Company and its Subsidiaries;

 

(ii)              to the extent any legal or structural impediment arises that
would prevent, hinder, or delay the consummation of the transactions
contemplated by this Agreement, support and take all steps reasonably necessary
and desirable to address and resolve any such impediment;

 

(iii)            use good faith and commercially reasonable efforts to obtain
all required Governmental Entity and third-party approvals for the consummation
of the transactions contemplated by this Agreement;

 

(iv)             inform counsel to the Purchaser as soon as reasonably
practicable after becoming aware of: (A) any Material Adverse Effect; (B) any
notice of any commencement of any involuntary insolvency proceedings, legal suit
for payment of debt or securement of security from or by any person in respect
of the Company or any of its Subsidiaries; (C) a breach of this Agreement; and
(D) any representation or statement made or deemed to be made by the Company or
any of its Subsidiaries under this Agreement, which is or proves to have been
materially incorrect or misleading in any respect when made or deemed to be
made;

 

(v)               maintain the good standing of the Company and any Subsidiaries
of the Company under the Laws of the state or other jurisdiction in which they
are incorporated or organized;

 

(vi)             make all necessary registrations, declarations and filings
with, and notices to, Governmental Entities (including under the Securities
Exchange Act of 1934 (the “Exchange Act”)) (a) in the ordinary course of
business and (b) with respect to the transactions contemplated by this
Agreement;

 

(vii)          use commercially reasonable efforts to operate their business in
the ordinary course of business; and

 

(viii)        provide, and direct its Representatives to provide, to the
Purchaser and its Representatives (A) reasonable access to the Company and its
Subsidiaries’ books and records during normal business hours with at least two
(2) days advance notice to the Company and its Subsidiaries’ Representatives,
(B) reasonable access to the Representatives of the Company and its Subsidiaries
with at least two (2) days advance notice to such persons, and (C) such other
information as reasonably requested by the Purchaser and its Representatives;
provided, however, that any such access shall be conducted at the Purchaser’s
expense, at a reasonable time, under the supervision of appropriate personnel of
the Company and in such a manner as not to unreasonably interfere with the
normal operation of the business of the Company; and provided further, that any
such information will be considered Confidential Information and subject to the
Mutual Non-Disclosure Agreement dated January 30, 2020 by and between the
Parties.

 



31

 

 

(b)               Negative Covenants: Except (x) as otherwise expressly required
by this Agreement, (y) as required by applicable Law or (z) as consented to by
the Purchaser in writing, during the period from the date hereof until the
earliest of (i) the Second Closing, (ii) the Second Closing Abandonment and
(iii) the termination of this Agreement in accordance with Article VIII, the
Company shall not, and shall cause each of its direct and indirect Subsidiaries
not to:

 

(i)                 transfer any material property, asset or right of the
Company or its Subsidiaries or any material property, asset or right used in the
business of the Company and its Subsidiaries to any person or entity other than
in the ordinary course of business;

 

(ii)              engage in any material disposition, acquisition, leasing,
investment or other similar transaction (whether by merger, consolidation or
otherwise) outside of the ordinary course of business;

 

(iii)            incur, create, assume, guarantee or otherwise become liable for
any Indebtedness, other than trade indebtedness or contingent liabilities under
surety bonds, in each case, in the ordinary course of business;

 

(iv)             amend the Company’s or any of its Subsidiaries’ organizational
documents (whether by merger, consolidation or otherwise);

 

(v)               split, combine, reclassify, redeem, repurchase, acquire, issue
or deliver or amend the terms of any Capital Stock of the Company or any of its
Subsidiaries (whether by merger, consolidation or otherwise), other than the
transactions expressly contemplated by this Agreement; provided, that the
Company shall be permitted to issue shares of Common Stock pursuant to existing
Company equity compensation plans, including upon the exercise of options, and
warrants or similar securities outstanding as of the date hereof;

 

(vi)             enter into any transactions with a Related Party;

 

(vii)          create or incur any Lien on any capital stock, assets or
properties of the Company or any of its Subsidiaries, other than (a) Liens
related to capital leases in place as of the date hereof or entered into after
the date hereof in the ordinary course of business or (b) immaterial Liens
created or incurred in the ordinary course of business;

 

(viii)        adopt, establish, enter into, amend, terminate or increase the
benefits under any of the Company’s or its Subsidiaries’ benefit plans, except
(a) for approval and adoption of annual compensation programs in the ordinary
course of business and (b) subject to stockholder approval at the 2020 annual
meeting of the Company’s stockholders, to present a proposal to the stockholders
of the Company for the approval of an increase to the number of shares
authorized for issuance under the Company’s 2018 Equity Incentive Plan;

 

(ix)             declare, set aside, make or pay any dividend or other
distribution (whether in stock, cash, other property or any combination thereof)
with respect to any Capital Stock of the Company and its Subsidiaries;

 



32

 

 

(x)               amend or terminate any Material Contracts of the Company or
its Subsidiaries, other than renewals, amendments, change orders and expirations
of such Material Contracts in the ordinary course of business and except as
provided in Section 5.1(b)(viii);

 

(xi)             waive, release, assign, settle or compromise any material
action, suit, claim, cause of action, investigation, complaint, legal
proceeding, administrative enforcement proceeding, arbitration proceeding or
other proceeding or adjudicative matter by or before any Governmental Entity
(other than settlements of force majeure claims or actions in the ordinary
course of business);

 

(xii)          settle or compromise any material Tax Contest, consent to any
extension or waiver of any limitation period with respect to any material claim
or assessment for Taxes, make, change or revoke any material Tax election or
materially change any of the Company’s or its Subsidiaries’ accounting
principles and methodologies (other than as required by GAAP); or

 

(xiii)        agree, commit or offer to do any of the foregoing.

 

Section 5.2            Pre-Closing Exclusivity. From the date hereof until the
earliest of (i) the Second Closing, (ii) the Second Closing Abandonment and
(iii) the termination of this Agreement in accordance with Article VIII, (a) the
Company shall not, and shall instruct its Affiliates and Representatives not to,
directly or indirectly, initiate, solicit, facilitate, encourage, discuss,
negotiate, endorse, engage in, enter into or accept any discussions,
negotiations, proposals, inquiries, offers or agreements with any Person (other
than the Purchaser and its Representatives pursuant to this Agreement) relating
to the acquisition of the Company or its Subsidiaries, or greater than 20% of
their businesses (whether by merger, stock sale, asset sale, tender offer,
exchange offer or otherwise), or relating to the issuance of equity (other than
Common Stock as incentive compensation and as permitted pursuant to Section
5.1(b)), (collectively, the matters described in this Section 5.2(a), an
“Acquisition Proposal”), (b) the Company shall, and shall instruct its
Affiliates and Representatives to, immediately cease and cause to be terminated
all existing discussions or negotiations with any third party (other than the
Purchaser and its Representatives relating to this Agreement) conducted by or on
behalf of the Company or any of its Subsidiaries on or prior to the date hereof
in connection with any other transaction relating to an Acquisition Proposal and
(c) the Company shall promptly inform the Purchaser in the event that the
Company or any of its Affiliates or Representatives receives any inquiry,
proposal or offer that could reasonably be expected to lead to an Acquisition
Proposal.

 

Section 5.3            [Reserved].

 



33

 

 

Section 5.4            Stockholder Approval.

 

(a)               The Company shall use reasonable best efforts to cause the
Voting Agreements to be duly executed and delivered to the Purchaser as promptly
as practicable following the date hereof.

 

(b)               As promptly as reasonably practicable following the date
hereof, the Company shall take all action necessary under applicable Law to
call, give notice of, convene and hold a meeting of the stockholders of the
Company for the purpose of obtaining the Stockholder Approval (the “Special
Meeting”). The Company will convene and hold the Special Meeting no later than
the thirtieth (30th) day following the mailing of the Proxy Statement to the
Company’s stockholders. The Company shall take all action necessary under
applicable Law to obtain the Stockholder Approval at the Special Meeting, such
meeting in no event to be held later than July 31, 2020. The Company shall take
reasonable measures to ensure that all proxies solicited in connection with the
Stockholder Approval are solicited in compliance with all applicable Law.
Notwithstanding anything to the contrary contained herein, if on the date of the
Special Meeting, or a date preceding the date on which the Special Meeting is
scheduled, the Company reasonably believes that it will not receive proxies
sufficient to obtain the Stockholder Approval, the Company may postpone or
adjourn, or make one or more successive postponements or adjournments of, the
Special Meeting as long as the date of the Special Meeting is not postponed or
adjourned more than an aggregate of thirty (30) calendar days in connection with
any postponements or adjournments.

 

(c)               As promptly as reasonably practicable after the date hereof,
the Company shall prepare and file with the SEC a preliminary proxy statement
(as amended and supplemented, the “Proxy Statement”), relating to the Special
Meeting, which shall include the recommendation of the Board that the
stockholders of the Company vote in favor of (i) the adoption and approval of
this Agreement and the transactions contemplated herein and in the other
Definitive Documents and (ii) the Charter Amendment. The Company shall use its
reasonable best efforts to obtain the Stockholder Approval, including using
reasonable best efforts to solicit proxies from the Company’s stockholders. The
Company will cause the Proxy Statement to comply as to form in all material
respects with the applicable requirements of the Exchange Act and the rules of
the SEC and NASDAQ Global Market. The Company shall not file the Proxy Statement
without providing Purchaser a reasonable opportunity to review and comment
thereon (which comments shall be reasonably considered by the Company). The
Company shall resolve all SEC comments with respect to the Proxy Statement as
promptly as practicable after receipt thereof and cause the Proxy Statement in
definitive form to be cleared by the SEC and mailed (if required by applicable
Law) to the Company’s stockholders as promptly as reasonably practicable
following filing with the SEC. The Company, prior to responding to SEC comments
with respect to the Proxy Statement, will first provide Purchaser and its
Representatives a reasonable opportunity to review and comment thereon, and the
Company will give due consideration to all reasonable additions, deletions or
changes suggested thereto by Purchaser or its Representatives.

 

(d)               Nothing contained in this Agreement shall prohibit the Company
or the Board from (i) complying with Rules 14d-9 and 14e-2(a) promulgated under
the Exchange Act, or (ii) issuing a “stop, look and listen” communication or
similar communication of the type contemplated by Section 14d-9(f) under the
Exchange Act or (iii) otherwise making any disclosure to the Company
stockholders; provided, however, that in the case of the foregoing clause (iii)
the Board determines in good faith, after consultation with its outside legal
counsel, that failure to make such disclosure would be inconsistent with its
fiduciary duties under applicable Law.

 



34

 

 

Section 5.5            Registration Rights Agreement. Simultaneously with the
First Closing, the Company and the Purchaser shall enter into the registration
rights agreement attached hereto as Exhibit D (the “Registration Rights
Agreement”), whereby the Purchaser will be entitled to be named as a “Holder”
thereunder (with all attendant rights), to include the Purchased Common Stock,
the Purchased Warrants and the Common Stock underlying the Purchased Warrants as
“Registrable Securities” thereunder and to provide for the filing and continuous
effectiveness of a Shelf Registration Statement (as defined in the Registration
Rights Agreement) covering the Purchased Common Stock, the Purchased Warrants
and the Common Stock underlying the Purchased Warrants, with such filing to be
made no later than 30 days following the First Closing.

 

Section 5.6            Integration. The Company shall not sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of the NASDAQ Global Market such that it would require
stockholder approval prior to the closing of such other transaction unless
stockholder approval is obtained before the closing of such subsequent
transaction.

 

Section 5.7            Required Minimum.

 

(a)               The Company shall maintain a reserve of the Required Minimum
from its duly authorized shares of Common Stock for issuance pursuant to this
Agreement in such amount as may then be required to fulfill its obligations in
full under this Agreement, without regard to any conversion or exercise limits
therein.

 

(b)               If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than 130% of (i) the
Required Minimum on such date, minus (ii) the number of shares of Common Stock
previously issued pursuant to this Agreement, then the Board of Directors shall
use reasonable best efforts to amend the Certificate of Incorporation to
increase the number of authorized but unissued shares of Common Stock to at
least the Required Minimum at such time (minus the number of shares of Common
Stock previously issued pursuant to the Transaction Documents), as soon as
reasonably practicable and in any event not later than the 30th day after such
date, provided that the Company will not be required at any time to authorize a
number of shares of Common Stock greater than the maximum remaining number of
shares of Common Stock that could possibly be issued after such time pursuant to
this Agreement.

 

(c)               Prior to the date hereof, the Company has filed with the
NASDAQ Global Market a Listing of Additional Shares Notification under Listing
Rule 5250(e)(2) (an “LAS Notification”) covering a number of shares of Common
Stock at least equal to the Required Minimum. Promptly following the date
hereof, the Company shall take all steps necessary to cause such shares of
Common Stock to be approved for listing or quotation on NASDAQ Global Market as
soon as possible thereafter, and shall maintain the listing or quotation of a
numbers of shares of Common Stock on any date equal to the Required Minimum on
such date on the NASDAQ Global Market. The Company agrees to maintain the
eligibility of the Common Stock for electronic transfer through the Depository
Trust Company or another established clearing corporation, including, without
limitation, by timely payment of fees to the Depository Trust Company or such
other established clearing corporation in connection with such electronic
transfer. Following the First Closing, the Company shall, from time to time as
required, within the time period required by the NASDAQ Global Market, prepare
and file with the NASDAQ Global Market a Change in Shares Outstanding.

 



35

 

 

Section 5.8            Acknowledgment of Dilution. The Company acknowledges that
the issuance of the Securities may result in dilution of the outstanding shares
of Common Stock, which dilution may be substantial under certain market
conditions. The Company further acknowledges that its obligations under the
Definitive Documents, including, without limitation, its obligation to issue the
Securities pursuant to this Agreement, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

 

Section 5.9            Expense Reimbursement. Upon (i) the termination of this
Agreement under circumstance in which the Termination Fee is payable in
accordance with Section 8.3 (and subject to the limitations set forth in Section
8.3) or (ii) either or both of the First Closing or the Second Closing, the
Company shall promptly, upon written request of the Purchaser, reimburse the
Purchaser for all reasonable and documented fees and expenses of the Purchaser
and its Affiliates and Representatives (including the fees and expenses of
counsel) incurred prior to, on or after the date hereof in connection with the
examination, review, due diligence investigation, documentation, negotiation,
closing and funding of the transactions contemplated by this Agreement.
Notwithstanding anything to the contrary herein, this Section 5.9 shall survive
the termination of this Agreement.

 

Section 5.10        Blue Sky Filings. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Securities for, sale to the Purchaser at the First
Closing or Second Closing, as applicable, under applicable securities or “Blue
Sky” laws of the states of the United States, and shall provide evidence of such
actions promptly upon request of any Purchaser.

 

Article VI


 

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

 

Section 6.1            Conditions to the Obligations of the Purchaser at the
First Closing. The obligations of Purchaser to consummate the First Closing
shall be subject to (unless waived in writing by the Purchaser) the satisfaction
of the following conditions prior to or at the First Closing:

 



36

 

 

(a)               Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred a Material Adverse Effect.

 

(b)               Governmental Approvals. All authorizations, approvals,
consents or clearances under applicable Law required in connection with the
transactions contemplated by this Agreement shall have been obtained or filed.

 

(c)               No Legal Impediment to Issuance. No applicable Law will have
been enacted or made effective and no Order will have been issued, promulgated,
enforced or made that serves to restrain, enjoin, make illegal or prohibit the
timely consummation of the transactions contemplated by this Agreement, and no
action by a Governmental Entity will have been commenced and be continuing that
seeks to restrain, enjoin, make illegal or prohibit the timely consummation of
the transactions contemplated by this Agreement.

 

(d)               Accuracy of the Representations and Warranties. (i) The
Fundamental Representations shall be true and correct in all material respects
as of the date hereof and as of the First Closing as though made at and as of
the First Closing (other than such representations and warranties as are made as
of an earlier date, which shall be so true and correct as of such earlier date)
and (ii) the other representations and warranties of the Company shall be true
and correct as of the date hereof and as of the First Closing as though made at
and as of the First Closing (other than such representations and warranties as
are made as of an earlier date, which shall be so true and correct as of such
earlier date), except in each case for such failure to be true and correct that,
individually or in the aggregate, has not resulted in a Material Adverse Effect,
in all cases disregarding all materiality qualifiers in such representations and
warranties.

 

(e)               Compliance with Covenants. The Company shall have performed
and complied, in all material respects, with all of its covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the First Closing.

 

(f)                Delivery of the Closing Certificate. The Company shall have
delivered to Purchaser a certificate duly executed by the Chief Executive
Officer of the Company certifying that the conditions set forth in clauses (a),
(d) and (e) of this Section 6.1 have been fully satisfied.

 

(g)               Suspension. Since the date hereof, trading in the Common Stock
shall not have been suspended.

 

(h)               Voting Agreements. Voting Agreements shall have been executed
and delivered to the Purchaser by stockholders of the Company holding at least
45% of the outstanding shares of Common Stock as of the date hereof (the “Voting
Agreement Condition”).

 

(i)                 Nasdaq Global Market Filing. The Nasdaq Global Market shall
have completed its review of the LAS notification.

 

(j)                 Other Deliverables and Actions. The Company shall have
delivered or caused to be delivered and shall have taken each of the actions
contemplated by Section 2.2(b).

 



37

 

 

Section 6.2            Conditions to the Obligations of the Company at the First
Closing. The obligations of the Company to consummate the First Closing shall be
subject to (unless waived in writing by the Company) the satisfaction of each of
the following conditions prior to or at the First Closing:

 

(a)               Governmental Approvals. All authorizations, approvals,
consents or clearances under applicable Law required in connection with the
transactions contemplated by this Agreement shall have been obtained or filed.

 

(b)               No Legal Impediment to Issuance. No applicable Law will have
been enacted or made effective and no Order will have been issued, promulgated,
enforced or made that serves to restrain, enjoin, make illegal or prohibit the
consummation of the transactions contemplated by this Agreement, and no action
by a Governmental Entity will have been commenced and be continuing that seeks
to restrain, enjoin, make illegal or prohibit the consummation of the
transactions contemplated by this Agreement.

 

(c)               Accuracy of the Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
respects as of the date hereof and as of the First Closing as though made at and
as of the First Closing (other than such representations and warranties as are
made as of an earlier date, which shall be so true and correct as of such
earlier date) except, in each case, as would not reasonably be expected,
individually or in the aggregate, to prohibit or materially and adversely impact
Purchaser’s performance of its obligations under this Agreement.

 

(d)               Compliance with Covenants. The Purchaser shall have performed
and complied, in all material respects, with all of its covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the First Closing.

 

(e)               Nasdaq Global Market Filing. The Nasdaq Global Market shall
have completed its review of the LAS notification.

 

Section 6.3            Conditions to the Obligations of the Purchaser at the
Second Closing. The obligations of Purchaser to consummate the Second Closing
shall be subject to (unless waived in writing by the Purchaser) the satisfaction
of the following conditions prior to or at the Second Closing:

 

(a)               Material Adverse Effect. Since the date of this Agreement,
there shall not have occurred a Material Adverse Effect.

 

(b)               Governmental Approvals. All authorizations, approvals,
consents or clearances under applicable Law required in connection with the
transactions contemplated by this Agreement shall have been obtained or filed.

 

(c)               No Legal Impediment to Issuance. No applicable Law will have
been enacted or made effective and no Order will have been issued, promulgated,
enforced or made that serves to restrain, enjoin, make illegal or prohibit the
timely consummation of the transactions contemplated by this Agreement, and no
action by a Governmental Entity will have been commenced and be continuing that
seeks to restrain, enjoin, make illegal or prohibit the timely consummation of
the transactions contemplated by this Agreement.

 

(d)               Accuracy of the Representations and Warranties. (i) The
Fundamental Representations shall be true and correct in all material respects
as of the date hereof and as of the Second Closing as though made at and as of
the Second Closing (other than such representations and warranties as are made
as of an earlier date, which shall be so true and correct as of such earlier
date) and (ii) the other representations and warranties of the Company shall be
true and correct as of the date hereof and as of the Second Closing as though
made at and as of the Second Closing (other than such representations and
warranties as are made as of an earlier date, which shall be so true and correct
as of such earlier date), except in each case for such failure to be true and
correct that, individually or in the aggregate, has not resulted in a Material
Adverse Effect, in all cases disregarding all materiality qualifiers in such
representations and warranties.

 



38

 

 

(e)               Compliance with Covenants. The Company shall have performed
and complied, in all material respects, with all of its covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the Second Closing.

 

(f)                Delivery of the Closing Certificate. The Company shall have
delivered to Purchaser a certificate duly executed by the Chief Executive
Officer of the Company certifying that the conditions set forth in clauses (a),
(d) and (e) of this Section 6.3 have been fully satisfied.

 

(g)               Suspension. Since the date hereof, trading in the Common Stock
shall not have been suspended.

 

(h)               Stockholder Approval. The Stockholder Approval shall have been
duly received.

 

(i)                 Other Deliverables and Actions. The Company shall have
delivered or caused to be delivered and shall have taken each of the actions
contemplated by Section 2.3(b).

 

Section 6.4            Conditions to the Obligations of the Company at the
Second Closing. The obligations of the Company to consummate the Second Closing
shall be subject to (unless waived in writing by the Company) the satisfaction
of each of the following conditions prior to or at the Second Closing:

 

(a)               Governmental Approvals. All authorizations, approvals,
consents or clearances under applicable Law required in connection with the
transactions contemplated by this Agreement shall have been obtained or filed.

 

(b)               No Legal Impediment to Issuance. No applicable Law will have
been enacted or made effective and no Order will have been issued, promulgated,
enforced or made that serves to restrain, enjoin, make illegal or prohibit the
consummation of the transactions contemplated by this Agreement, and no action
by a Governmental Entity will have been commenced and be continuing that seeks
to restrain, enjoin, make illegal or prohibit the consummation of the
transactions contemplated by this Agreement.

 

(c)               Accuracy of the Representations and Warranties. The
representations and warranties of the Purchaser shall be true and correct in all
respects as of the date hereof and as of the Second Closing as though made at
and as of the Second Closing (other than such representations and warranties as
are made as of an earlier date, which shall be so true and correct as of such
earlier date) except, in each case, as would not reasonably be expected,
individually or in the aggregate, to prohibit or materially and adversely impact
Purchaser’s performance of its obligations under this Agreement.

 



39

 

 

(d)               Compliance with Covenants. The Purchaser shall have performed
and complied, in all material respects, with all of its covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the Second Closing.

 

(e)               Stockholder Approval. The Stockholder Approval shall have been
duly received.

 

Article VII

INTENTIONALLY OMITTED

 

Article VIII


 

TERMINATION

 

Section 8.1            Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, at any time prior to the
First Closing:

 

(a)               by mutual written consent of the Company and the Purchaser;

 

(b)               by the Purchaser, upon written notice to the Company, if the
First Closing shall not have been consummated on or prior to 5:00 pm New York
Time on April 30, 2020 or such later date, if any, as the Company and the
Purchaser may mutually agree upon in writing (such date, the “Termination
Date”); provided, however, that the right to terminate this Agreement pursuant
to this Section 8.1(b) shall not available to the Purchaser if Purchaser’s
breach of any representation, warranty, covenant or other agreement contained in
this Agreement is the primary cause of the failure of the First Closing to occur
on or prior to the Termination Date;

 

(c)               by the Company or the Purchaser, upon written notice to the
other Party, if a Governmental Entity of competent jurisdiction has issued an
Order or has taken any other action permanently enjoining or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement,
and such Order or action has become final and non-appealable; provided, however,
that the right to terminate this Agreement pursuant to this Section 8.1(c) shall
not be available to any Party whose breach of any representation, warranty,
covenant or other agreement contained in this Agreement is the primary cause of
the failure to avoid such Order or other action; or

 



40

 

 

(d)               by Purchaser, upon written notice to the Company, if:

 

(i)                 (A) the Company has breached any representation, warranty,
covenant or other agreement made by the Company in this Agreement or such
representation or warranty shall have become inaccurate and such breach or
inaccuracy would, individually or in the aggregate, cause a condition to the
First Closing or Second Closing to not be able to be satisfied, (B) the
Purchaser shall have delivered written notice of such breach or inaccuracy to
the Company and (C) such breach or inaccuracy is not cured by the Company before
the earlier of (x) the 10th day following the delivery of such notice, and
(y) the Termination Date; or

 

(ii)              the Company or any of its direct or indirect Subsidiaries
(A) voluntarily commences any case or files any petition seeking bankruptcy,
winding up, dissolution, liquidation, administration, moratorium, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect;
(B) consents to the institution of, or fails to contest in a timely and
appropriate manner, any involuntary proceeding or petition described in the
preceding subsection (A); (C) applies for or consents to the appointment of a
receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official with respect to the Company or any
Affiliate or for a substantial part of the Company’s assets; (D) makes a general
assignment or arrangement for the benefit of creditors; or (E) takes any
corporate action for the purpose of authorizing any of the foregoing.

 

(e)               by the Company, upon written notice to the Purchaser, if:

 

(i)                 (A) the Purchaser has breached any representation, warranty,
covenant or other agreement made by Purchaser in this Agreement or such
representation or warranty shall have become inaccurate and such breach or
inaccuracy would, individually or in the aggregate, cause a condition to the
First Closing or Second Closing to not be able to be satisfied, (B) the Company
shall have delivered written notice of such breach or inaccuracy to the
Purchaser and (C) such breach or inaccuracy is not cured by the Purchaser before
the earlier of (x) the 10th day following the delivery of such notice, and
(y) the Termination Date; or

 

(ii)              the Purchaser or any of its direct or indirect Subsidiaries
(A) voluntarily commences any case or files any petition seeking bankruptcy,
winding up, dissolution, liquidation, administration, moratorium, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
administrative receivership or similar law now or hereafter in effect;
(B) consents to the institution of, or fails to contest in a timely and
appropriate manner, any involuntary proceeding or petition described in the
preceding subsection (A); (C) applies for or consents to the appointment of a
receiver, administrator, administrative receiver, trustee, custodian,
sequestrator, conservator or similar official with respect to the Purchaser or
any Affiliate or for a substantial part of the Purchaser’s assets; (D) makes a
general assignment or arrangement for the benefit of creditors; or (E) takes any
corporate action for the purpose of authorizing any of the foregoing.

 



41

 

 

Section 8.2            Effect of Termination. Upon termination of this Agreement
pursuant to this Article VIII, this Agreement shall forthwith become void and
there shall be no further obligations or liabilities on the part of the Parties;
provided, that, Section 2.3(b)(ii), Section 5.9, Article VIII, Section 9.1,
Section 9.3 through Section 9.11 (except as otherwise set forth therein) and
Section 9.13 shall survive the termination of this Agreement; provided further
that nothing set forth in this Agreement shall relieve any Party from liability
for any breach of this Agreement occurring prior to such termination.

 

Section 8.3            Termination Fee.

 

(a)               Without limiting any other rights or obligations set forth in
this Agreement, in the event (i) that this Agreement is terminated pursuant to
Section 8.1(b) and if, as of such termination, the Voting Agreement Condition
shall not have been satisfied as of the time of termination or (ii) of a Second
Closing Abandonment if at the time of such Second Closing Abandonment, the
Stockholder Approval has not been obtained, then in either case, the Company
shall pay, or cause to be paid, to the Purchaser, (x) an amount equal to
$850,000 (such amount, the “Termination Fee”) and (y) the reimbursement of
expenses contemplated by Section 5.9; provided, however, that in the event the
Termination Fee is paid, the Company’s expense reimbursement obligation shall be
limited to $250,000. Payment of the Termination Fee or the reimbursement of
expenses shall be made by wire transfer of immediately available funds to such
accounts as directed by the Purchaser and shall be made within two (2) Business
Days following the termination of this Agreement.

 

(b)               Other than in the case of willful breach of this Agreement,
upon acceptance by Purchaser of the Termination Fee (and any related amounts
owing pursuing to Section 8.3(a)), none of the Company nor its Related Parties
shall have any further liability or obligation relating to or arising out of
this Agreement (other than as set forth in Section 8.2). Purchaser acknowledges
and agrees that under no circumstances shall the Purchaser be permitted or
entitled both to (x) the receipt of the Termination Fee and expense
reimbursement pursuant to Section 5.9 and (y) a grant of specific performance
that requires the Company to consummate the Second Closing.

 

Section 8.4            Second Closing Abandonment. In the event that (i) the
Second Closing shall not have been consummated on or prior to 5:00 pm New York
Time on August 17, 2020 or such later date, if any, as the Company and the
Purchaser may mutually agree (the “Abandonment Date”) or (ii) the Special
Meeting occurs and the Stockholder Approval is not obtained at the Special
Meeting, either the Purchaser or the Company shall be entitled to deliver
written notice (a “Second Closing Abandonment Notice”) to the other specifying
that the noticing party has elected not to proceed with the consummation of the
Second Closing; provided, however, that the right to deliver a Second Closing
Abandonment Notice pursuant to this Section 8.4 shall not be available to any
Party whose breach of this Agreement is the primary cause of the failure of the
Second Closing to occur on or prior to the Abandonment Date. Upon delivery of a
Second Closing Abandonment Notice, the obligation of each party to consummate
the Second Closing shall terminate and no party shall thereafter be required to
take any action contemplated herein necessary to cause the Second Closing to
occur (the “Second Closing Abandonment”). For the avoidance of doubt, (i) the
occurrence of the Second Closing Abandonment shall not limit any liability for a
breach of this Agreement occurring prior to the Second Closing Abandonment and
(ii) following the Second Closing Abandonment, all other terms, conditions and
indemnities set forth herein shall continue in full effect in accordance with
their terms.

 



42

 

 

Article IX
GENERAL PROVISIONS

 

Section 9.1            Notices. All notices and other communications in
connection with this Agreement shall be in writing and shall be deemed given if
delivered personally, sent via electronic mail (with confirmation), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):

 

(a)               If to the Company:

 

Entasis Therapeutics Holdings Inc.

35 Gatehouse Drive

Waltham, MA 02451

Attn:Elizabeth Keiley

Tel:(781) 870-0120

Email:betzy.keiley@entasistx.com

 

with a copy (which shall not constitute notice) to:

 

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attn:     Jack S. Bodner

Tel:        (212) 841-1079

Fax:       (646) 441-9079

Email:     jbodner@cov.com

 

(b)               If to the Purchaser:

 

Innoviva, Inc.

1350 Old Bayshore Highway Suite 400
Burlingame, CA 94010

Attention:Chief Executive Officer

Email:Geoffrey.hulme@inva.com

 

with a copy (which shall not constitute notice) to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Russell Leaf

Jared Fertman

Tel:(212) 728-8593

 (212) 728-8670

Email:rleaf@willkie.com

 jfertman@willkie.com

 



43

 

 

Section 9.2            Assignment; Third-Party Beneficiaries. Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
shall be assigned or transferred (in whole or in part) by any Party (whether by
operation of law or otherwise) without the prior written consent of the other
Party; provided, that Purchaser shall be entitled to assign this Agreement in
whole or in part to any of its Subsidiaries or Affiliates. Any purported
assignment or transfer in violation of this Section 9.2 shall be null and void
ab initio. This Agreement (including the documents and instruments referred to
in this Agreement) is not intended to and does not confer upon any Person any
rights or remedies under this Agreement other than the Parties.

 

Section 9.3            Prior Negotiations; Entire Agreement. This Agreement
(including the agreements attached as Schedules and Exhibits to and the
documents and instruments referred to in this Agreement, including the
Definitive Documents) constitute the entire agreement of the Parties and
supersede all prior agreements, arrangements or understandings, whether written
or oral, among the Parties with respect to the subject matter of this Agreement.

 

Section 9.4            Governing Law; Venue: Forum. THIS AGREEMENT (AND ANY
CLAIMS OR CAUSE OF ACTION ARISING UNDER, OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER IN CONTRACT, TORT OR STATUTE) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF. Each of the Parties irrevocably and
unconditionally agrees that, subject to the immediately following sentence of
this Section 9.4, any legal action, suit or proceeding against it with respect
to any matter arising under, out of or in connection with this Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or
proceeding, may be brought in the Delaware Chancery Court (or, if the Delaware
Chancery Court shall be unavailable, then any federal court of the United States
of America sitting in the State of Delaware), and by execution and delivery of
this Agreement, each of the Parties: (a) irrevocably submits itself to the
nonexclusive jurisdiction of such court, (b) waives any objection to laying
venue in any such action, suit or proceeding and (c) waives any objection that
such court is an inconvenient forum or does not have jurisdiction over such
Party.

 

Section 9.5            Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ANY
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING UNDER, OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
IN CONTRACT, TORT OR STATUTE).

 

Section 9.6            Counterparts. This Agreement may be executed in any
number of counterparts, all of which will be considered one and the same
agreement and will become effective when counterparts have been signed by each
of the Parties and delivered to each other Party (including via facsimile or
other electronic transmission), it being understood that each Party need not
sign the same counterpart.

 



44

 

 

Section 9.7            Waivers and Amendments; Rights Cumulative; Consent;
Severability.

 

(a)               This Agreement may be amended, restated, modified or changed
only by a written instrument signed by the Company and the Purchaser.

 

(b)               Unless otherwise expressly set forth herein, the terms and
conditions of this Agreement may be waived (i) by the Company only by a written
instrument executed by the Company and (ii) by the Purchaser only by a written
instrument executed by the Purchaser. No delay on the part of any Party in
exercising any right, power or privilege pursuant to this Agreement will operate
as a waiver thereof, nor will any waiver on the part of any Party of any right,
power or privilege pursuant to this Agreement, nor will any single or partial
exercise of any right, power or privilege pursuant to this Agreement, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege pursuant to this Agreement.

 

(c)               In the event that any provision hereof would be invalid or
unenforceable in any respect under applicable Law, such provision shall be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with, and possible under, applicable Law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

 

Section 9.8            Headings; Interpretation. The headings in this Agreement
are for reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement. Each Party participated in the drafting of
this Agreement and this Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted.

 

Section 9.9            Specific Performance. It is understood and agreed by the
Parties that irreparable damage would occur if any provision of this Agreement
were not performed in accordance with the terms hereof and that the Parties
shall be entitled to an injunction or injunctions without the necessity of
posting a bond to prevent breaches of this Agreement or to enforce specifically
the performance of the terms and provisions hereof, in addition to any other
remedy to which they are entitled at law or in equity. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in
this Agreement is intended to be exclusive or to preclude a Party from pursuing
other rights and remedies to the extent available under this Agreement, at law
or in equity.

 

Section 9.10        Publicity. The Company shall file a Current Report on Form
8-K with the SEC within the time required by the Exchange Act in form and
substance reasonably satisfactory to Purchaser. The Parties shall jointly issue
a press release disclosing the occurrence of the First Closing on the day of the
First Closing or the Business Day immediately following the date thereof. The
Company shall consult with the Purchaser in issuing any other press releases
with respect to the transactions contemplated hereby, and the Company shall not
issue any such press release or otherwise make any such public statement without
the prior consent of the Purchaser, except if such disclosure is required by
Law, in which case the Company shall promptly provide Purchaser with prior
notice of such public statement or communication. Notwithstanding the foregoing,
the Company shall not publicly disclose the name of Purchaser or include the
name of Purchaser in any filing with the SEC or any Governmental Entity, without
the prior written consent of Purchaser, except to the extent such disclosure is
required by Law, in which case the Company shall provide the Purchaser with
prior notice of such disclosure, or is required pursuant to the LAS
Notification.

 



45

 

 

Section 9.11        No Recourse. Notwithstanding anything that may be expressed
or implied in this Agreement, each Party covenants, agrees and acknowledges that
no recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement shall be had against any Party’s Affiliates,
Related Parties or Representatives or any of such Party’s Affiliates’ or Related
Parties’ Affiliates or Representatives in each case other than the Parties to
this Agreement and each of their respective successors and permitted assigns
under this Agreement, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any of the Related Parties
or Representatives, as such, for any obligation or liability of any Party under
this Agreement or any documents or instruments delivered in connection herewith
for any claim based on, in respect of or by reason of such obligations or
liabilities or their creation; provided, however, that nothing in this
Section 9.11 shall relieve or otherwise limit the liability of any Party hereto
or any of their respective successors or permitted assigns for any breach or
violation of its obligations under this Agreement or such other documents or
instruments, except as provided in Section 8.3(b) and Section 9.12. For the
avoidance of doubt, none of the Parties will have any recourse, be entitled to
commence any proceeding or make any claim under this Agreement or in connection
with the transactions contemplated hereby except against any of the Parties or
their respective successors and permitted assigns, as applicable.

 

Section 9.12        Limitation of Liability. IN NO EVENT WILL EITHER PARTY, ITS
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER
PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH, ARISING OUT OF, OR RELATED TO, THIS
AGREEMENT, EXCEPT TO THE EXTENT REASONABLY FORESEEABLE OR ACTUALLY PAID TO A
THIRD PARTY.

 

Section 9.13        Further Assurances. From and after the Second Closing Date,
upon the reasonable request of any Party hereto, any other Party hereto shall
execute, acknowledge, file and/or deliver all such additional instruments,
agreements and other documents, and shall do (or cause to be done) all such
additional acts and things, that are necessary, proper, advisable or desirable
to carry out, consummate and make effective any of the transactions contemplated
by this Agreement.

 

Section 9.14        Survival. All covenants and other agreements contained in
this Agreement which by their terms are to be performed following the Second
Closing shall survive the Second Closing until fully performed. The
representations and warranties made in this Agreement shall survive as follows:
(a) the representations and warranties set forth in Section 3.1 (Organization
and Qualification), Section 3.2 (Authorization; Enforcement Validity), Section
3.3 (Issuance of Securities), Section 3.6 (No General Solicitation; Agents’
Fees), Section 3.13 (Transactions With Affiliates), Section 3.14
(Capitalization) and Section 3.37 (Specified Contract) (collectively, the
“Fundamental Representations”) shall survive indefinitely; (b) the
representations and warranties in Section 3.19 (Employee Relations),
Section 3.23 (Tax Status) and Section 3.29 (ERISA Compliance) shall survive
until the expiration of the statute of limitations plus thirty (30) days; and
(c) all other representations and warranties shall survive until the twelve
(12)-month anniversary of the Second Closing.

 

[Remainder of Page Intentionally Left Blank]

 



46

 

 

IN WITNESS WHEREOF, the undersigned Parties have duly executed this Agreement as
of the date first above written.

 

 



  Entasis Therapeutics Holdings Inc.         By:   /s/ Manos Perros PhD    
Name: Manos Perros PhD     Title: President and CEO





   



  INNOVIVA, INC.         By:   /s/ Geoffrey Hulme     Name: Geoffrey Hulme    
Title: Interim Principal Executive Officer





  



[Signature Page to Securities Purchase Agreement]



 





 

 

 

